Exhibit 10.26
LEASE AGREEMENT
by and between
CRESCENT LAKESIDE, LLC
LANDLORD
and
CORNERSTONE BIOPHARMA HOLDINGS, INC.
TENANT
Dated as of: May 1, 2008
© 2006 Capital Associates. All rights reserved.

 



--------------------------------------------------------------------------------



 



         
ARTICLE 1 - LEASED PREMISES
    1  
 
       
1.01 Leased Premises.
    1  
 
       
ARTICLE 2 - BASIC LEASE PROVISIONS
    1  
 
       
2.01 Basic Lease Provisions.
    1  
 
       
ARTICLE 3 - TERM AND POSSESSION
    3  
 
       
3.01 Term.
    3  
 
       
3.02 Commencement.
    3  
 
       
3.03 Tenant’s Delay.
    4  
 
       
3.04 Tenant’s Possession.
    4  
 
       
3.05 Acceptance of Leased Premises.
    4  
 
       
3.06 Holdover.
    4  
 
       
ARTICLE 4 - RENT AND SECURITY FOR THE LEASE
    4  
 
       
4.01 Base Rent.
    4  
 
       
MONTH OF THE TERM
    5  
 
       
4.02 Payment of Rent.
    5  
 
       
4.03 Additional Rent
    5  
 
       
4.04 Operating Expense Adjustment.
    5  
 
       
4.05 Cost of Living Adjustment.
    8  
 
       
4.06 Security for the Lease.
    8  
 
       
4.07 Late Charge.
    10  
 
       
ARTICLE 5 - SERVICES
    10  
 
       
5.01 Services.
    10  

 



--------------------------------------------------------------------------------



 



         
ARTICLE 6 - USE AND OCCUPANCY
    12  
 
       
6.01 Use and Occupancy.
    12  
 
       
6.02 Care of the Leased Premises.
    13  
 
       
6.03 Hazardous or Toxic Materials.
    13  
 
       
6.04 Entry for Repairs and Inspection.
    14  
 
       
6.05 Compliance with Laws; Rules of Building.
    14  
 
       
6.06 Access to Building.
    14  
 
       
6.07 Peaceful Enjoyment.
    15  
 
       
6.08 Relocation.
    15  
 
       
ARTICLE 7 - CONSTRUCTION, ALTERATIONS AND REPAIRS
    15  
 
       
7.01 Tenant Improvements.
    15  
 
       
7.02 Alterations.
    15  
 
       
7.03 Maintenance and Repairs by Landlord.
    16  
 
       
7.04 Maintenance and Repairs by Tenant.
    16  
 
       
ARTICLE 8 - CONDEMNATION, CASUALTY, INSURANCE AND INDEMNITY
    17  
 
       
8.01 Condemnation.
    17  
 
       
8.02 Damages from Certain Causes.
    17  
 
       
8.03 Fire or Other Casualty.
    17  
 
       
8.04 Insurance Policies.
    18  
 
       
8.05 Waiver of Subrogation Rights.
    19  
 
       
8.06 Indemnity/Waiver of Liability.
    19  
 
       
8.07 Limitation of Landlord’s Personal Liability.
    20  
 
       
8.08 Survival of Article 8.
    20  

 



--------------------------------------------------------------------------------



 



         
ARTICLE 9 - LANDLORD’S LIEN, DEFAULT, REMEDIES AND SUBORDINATION
    20  
 
       
9.01 Lien for Rent.
    20  
 
       
9.02 Default by Tenant.
    20  
 
       
9.03 Landlord’s Remedies.
    21  
 
       
9.04 Mitigation of Damages.
    22  
 
       
9.05 Rights of Landlord in Bankruptcy.
    22  
 
       
9.06 Default by Landlord.
    23  
 
       
9.07 Non-Waiver.
    23  
 
       
9.08 Attorney’s Fees.
    23  
 
       
9.09 Subordination; Estoppel Certificate.
    23  
 
       
9.10 Attornment.
    23  
 
       
9.11 Accord and Satisfaction.
    24  
 
       
9.12 Survival of Article 9.
    24  
 
       
ARTICLE 10 - ASSIGNMENT AND SUBLEASE
    24  
 
       
10.01 Assignment or Sublease.
    24  
 
       
10.02 Assignment by Landlord.
    25  
 
       
ARTICLE 11 –TENANT WARRANTIES; INCORPORATION OF EXHIBITS; COMMISSION(S),
CONFIDENTIALITY, SURVIVAL, NOTICES, BINDING EFFECT AND MISCELLANEOUS
    26  
 
       
11.01 Tenant Warranties.
    26  
 
       
11.02 Incorporation of Exhibits.
    27  
 
       
11.03 Commission(s).
    27  
 
       
11.04 Confidentiality.
    27  
 
       
11.05 Survival.
    27  

 



--------------------------------------------------------------------------------



 



         
11.06 Notices.
    27  
 
       
11.07 Binding Effect.
    27  
 
       
11.08 Miscellaneous.
    27  
 
       
ARTICLE 12 - ENTIRE AGREEMENT AND LIMITATION OF WARRANTIES
    29  
 
       
12.01 ENTIRE AGREEMENT AND LIMITATION OF WARRANTIES.
    29  

 



--------------------------------------------------------------------------------



 



EXHIBITS

         
A-1
  -   Floor Plan(s) of the Leased Premises
 
       
A-2
  -   The Land
 
       
A-3
  -   The Project
 
       
B
  -   Acceptance of Leased Premises Memorandum
 
       
C
  -   Workletter Agreement
 
       
C-1
  -   Schematic Space Plan
 
       
D
  -   Building Rules
 
       
D-1
  -   Release
 
       
E
  -   Form of Estoppel Certificate
 
       
F
  -   HVAC Schedule
 
       
G
  -   Renewal Option

 



--------------------------------------------------------------------------------



 



LEASE AGREEMENT
THIS LEASE AGREEMENT (this “Lease”) is made and entered into as of this 1st day
of May, 2008 (the “Execution Date”), by and between Crescent Lakeside, LLC, a
North Carolina limited liability company (“Landlord”), and Cornerstone BioPharma
Holdings, Inc., a Delaware corporation authorized to conduct business in the
State of North Carolina (“Tenant”). In consideration of the representations and
covenants contained herein and other good and valuable consideration, lie
receipt and sufficiency of which is hereby acknowledged, Landlord and Tenant
hereby agree as follows:
ARTICLE 1 — LEASED PREMISES
1.01 Leased Premises.
Landlord leases to Tenant and Tenant leases from Landlord the space (the “Leased
Premises”) set forth in Subsections (a) and (b) of the Basic Lease Provisions
below and shown on the floor plan(s) attached hereto as Exhibit A-l upon the
terms and conditions set forth in this Lease. The office building in which the
Leased Premises are located, parcel “05” on which the office building is located
(the “Land”, as described on Exhibit A-2 attached hereto), the parking
facilities and all improvements and appurtenances to the building are
collectively referred to as the “Building”. The Building and the larger complex
of which the Building is a part are collectively referred to as the “Project”,
as shown on the map attached hereto as Exhibit A-3. Included within the Project
are the Building and the Crescent Lakeside I building located at 1225 Crescent
Green, Cary, North Carolina 27518 (the “1225 Building”) (the Building and the
1225 Building are collectively, the “Crescent Lakeside Complex”). No easement
for light, air or view is granted hereunder or included within or appurtenant to
the Leased Premises.
ARTICLE 2 — BASIC LEASE PROVISIONS
2.01 Basic Lease Provisions.
The following provisions set forth various basic terms of this Lease and are
sometimes referred to as the “Basic Lease Provisions”.

         
(a)
  Building Name:   Crescent Lakeside II
 
  Building Address:   1255 Crescent Green
 
      Cary, North Carolina 27518
 
       
(b)
  Floor(s):   Second (2nd)
 
  Suite Number:   250, subject to approval by the Town of Cary, North Carolina
 
  Square Feet Area in the Leased Premises:   14,863
 
       
(c)
  Total Area of Building:   Approximately 144,000 square feet
 
       
(d)
  Base Rent:    
 
       Initial per Square Foot/Annum:   $23.25 per Square Foot leased
 
       Initial Annual Base Rent:   $345,564.72
 
       Initial Monthly Base Rent:   $28,797.06
 
       
 
       Payment Schedule:   See chart on the following page:

Crescent Lakeside II

1



--------------------------------------------------------------------------------



 



                              Price Per       Annual (or for     Full Month(s)
of       Square Foot,   Square   time period noted)   Monthly Base The Term  
Targeted Date(s)   Per annum   Feet   Base Rent   Rent Landlord and Tenant
specifically acknowledge and agree that the Base Rent set forth below shall be
adjusted by Landlord’s
obligation to nay Tenant the Base Rent Abatement (defined in Section 4.01). I
through 2   12/1/08 through 1/31/09   $0.00
($23.25/SF
Base Rent abated)   14,863   $0.00
($23.25/SF
Base Rent abated)   $0.00
($23.254/SF
Base Rent abated) 3 through 14   2/1/09 through 1/31/10   $23.25   14,863  
$345,564.72   $28,797.06 15 through 26   2/1/10 through 1/31/11   $23.83  
14,863   $354,185.28   $29,515.44 27 through 38   2/1/11 through 1/31/12  
$24.43   14,863   $363,103.08   $30,258.59 39 through 50   2/1/12 through
1/31/13   $25.04   14,863   $372,169.56   $31,014.13 51 through 62   2/1/13
through 1/31/14   $25.67   14,863   $381,533.16   $31,794.43 63 through 74  
2/1/14 through 1/31/15   $26.31   14,863   $391,045.56   $32,587.13 75 through
86   2/1/15 through 1/31/16   $26.96   14,863   $400,706.52   $33,392.21 87
through 88   2/1/16 through 3/31/16   $27.63   14,863   $68,444.12
($for 2 months)   $34,222.06

         
(e)
  Base Operating Expense Factor:   Year 2009 actual Operating Expenses expressed
by a
price per square foot leased
 
       
(f)
  Parking:   3 unreserved parking spaces per each 1,000 Square Foot leased
(rounded down to the nearest whole number) subject to Subsection 6.01(f)
 
       
 
  Monthly Rent per Parking Space:   N/A
 
       
(g)
  Term:   7 Year(s)           4 Month(s)
 
       
(h)
  Target Commencement Date:   December 1, 2008
 
  Target Expiration Date:   March 31, 2016
 
       
(i)
  Security for the Lease:   $29,000.00 cash or Letter of Credit (defined and set
forth in Section 4.06)
 
       
(j)
  Permitted Use:
Permitted Occupancy:   General business offices for a biopharmaceuticals firm 52
persons (rounded down to the nearest whole number), subject to Section 6.01(b).
 
        (k)   Addresses for notices and other communications (including Rent
payments) under this Lease:
 
       
 
  Landlord:   Tenant:
 
  Prior to the Commencement Date:   Prior to the Commencement Date:
 
  Crescent Lakeside, LLC   Cornerstone BioPharma Holdings, Inc.
 
  c/o Capital Associates   2000 Regency Parkway
 
  1100 Crescent Green, Suite 250   Suite 255
 
  Cary, North Carolina 27518   Cary, North Carolina 27518
 
  (919) 233-9901   (888) 466-6505
 
       
 
  After the Commencement Date:   After the Commencement Date:
 
       
 
  Crescent Lakeside, LLC   Cornerstone BioPharma Holdings, Inc.
 
  c/o Capital Associates   1255 Crescent Green, Suite 250
 
  1100 Crescent Green, Suite 250   Cary, North Carolina 27518
 
  Cary, North Carolina 27518   Attn: Chenyqua Baldwin

Crescent Lakeside II

2



--------------------------------------------------------------------------------



 



         
 
  (919) 233-9901   Ph: (888) 466-6505
 
       
(l)
  Broker:   Capital Associates
 
  Co-Broker:   The Staubach Company

ARTICLE 3 — TERM AND POSSESSION
3.01 Term.
     (a) This Lease shall be and continue in full force and effect for the term
set forth in Subsection 2.01(g). as it may be modified, renewed and extended
pursuant to Exhibit G or by written agreement between Landlord and Tenant (the
“Term”). Subject to the remaining provisions of this Article, the “Commencement
Date” shall be the date on which Landlord tenders possession of the Leased
Premises to Tenant, which such date is anticipated to be the Target Commencement
Date shown in Subsection 2.01(h). The Term shall commence on the Commencement
Date and shall expire, without notice to Tenant, on the last day of the last
month of the Term (the “Expiration Date”) (i.e. if the Commencement Date is
other than the first (1st) day of the month, the Expiration Date shall
nevertheless be the last day of the last month of the Term).
     (b) If the Commencement Date and Expiration Date are different from the
Target Commencement Date and the Target Expiration Date, respectively, as set
forth in Subsection 2.01(h). Landlord and Tenant shall execute an amendment to
the Lease setting forth such actual dates, and adjusting any Base Rent payment
schedule, if applicable. If such amendment is not executed, the Commencement
Date and Expiration Date shall be conclusively deemed to be the Target
Commencement Date and the Target Expiration Date set forth in Subsection
2.01(h).
     (c) Upon the expiration or other termination of this Lease, Landlord shall
have the right to immediately re-enter and take possession of the Leased
Premises.
3.02 Commencement
     (a) Subject to Section 3.03 hereof, if, (i) any of the work described in
Exhibit C that is required to be performed by Landlord or Landlord’s
contractors) to prepare the Leased Premises for occupancy has not been
substantially completed (as set forth below) on or before the Target
Commencement Date or (ii) Landlord is unable to tender possession of the Leased
Premises to Tenant on the Target Commencement Date, then the Commencement Date
(and commencement of installments of Base Rent) shall be postponed until
Landlord is able to tender possession of the Leased Premises to Tenant with the
work to be performed in the Leased Premises having been substantially completed,
and the postponement shall operate to extend the Expiration Date in order to
give full effect to the stated duration of the Term.
     (b) The deferment of installments of Base Rent shall be Tenant’s exclusive
remedy for postponement of the Commencement Date, and Tenant shall have no, and
waives any, claim against Landlord because of any such delay.
     (c) Notwithstanding the foregoing, if the Leased Premises are not
substantially completed on or before March 1, 2009, due solely to delays caused
by Landlord, then Landlord shall provide Tenant with notice as to the cause(s)
for the delay in substantial completion of the Leased Premises. Tenant may then
by giving Landlord notice on or before March 10, 2009, terminate this Lease so
long as the Leased Premises are not substantially complete prior to the date
notice is given. If Tenant does not provide notice on or before March 10, 2009,
Tenant shall waive its right to terminate this Lease in accordance with this
provision. The Leased Premises shall be deemed to be substantially complete the
day after inspection and approval for occupancy for the intended use, whether
permanent, conditional, or temporary, by the Town of Cary, North Carolina,
provided said approval is subsequently evidenced by a certificate of occupancy,
whether permanent, conditional, or temporary, issued by said municipality, which
such certificate of occupancy may be dated when actually processed by such
municipality, rather than the date of the inspection and approval for occupancy.
Further notwithstanding, Tenant shall not have the right to terminate the Lease
if Tenant has taken possession of any part of the Leased Premises.
Crescent Lakeside II

3



--------------------------------------------------------------------------------



 



3.03 Tenant’s Delay.
     No delay in the completion of the Leased Premises resulting from delay or
failure on the part of Tenant in furnishing information or other matters
required in Exhibit C. and no delay resulting from any cause set forth in
Section 6 of Exhibit C. shall delay the Commencement Date, Expiration Date or
commencement of payment of Rent (as defined in Section 4.02 below).
3.04 Tenant’s Possession.
     If, prior to the Commencement Date, Tenant shall enter into possession of
all or any part of the Leased Premises, the Term, the payment of monthly
installments of Base Rent and all other obligations of Tenant to be performed
during the Term shall commence on, and the Commencement Date shall be deemed to
be, the date of such entry; provided, no such early entry shall operate to
change the Expiration Date.
3.05 Acceptance of Leased Premises.
     Tenant shall confirm its acceptance of the Leased Premises by execution of
the Acceptance of Leased Premises Memorandum attached hereto as Exhibit B.
Tenant shall execute and deliver such Acceptance of Leased Premises Memorandum
to Landlord within ten (10) business days of receipt thereof, and Tenant’s
failure to do same shall be considered an event of default under this Lease.
3.06 Holdover.
     If Tenant shall remain in possession of the Leased Premises after the
expiration or earlier termination of this Lease, without the execution of a new
lease or an amendment to this Lease or other written agreement by and between
Landlord and Tenant extending the Term, Tenant shall become a
tenant-at-sufferance, and for a period of sixty (60) calendar days after such
termination or expiration, as the case may be, shall pay daily rent at one
hundred fifty percent (150%) of the per day Rent (as defined in Section 4.02)
payable with respect to the last full calendar month immediately prior to the
end of the Term or termination of this Lease, but otherwise shall be subject to
all of the terms, conditions, provisions and obligations of this Lease, and such
tenancy may be terminated by Landlord or Tenant at any time on seven
(7) calendar days’ prior notice. After such sixty (60) day period Tenant shall
continue to be a tenant-at-sufferance, terminable on one (1) day’s notice, and
shall pay daily rent at double the per day Rent payable with respect to the last
full calendar month immediately prior to the end of the Term or termination of
this Lease, but otherwise shall be subject to all of the obligations of Tenant
under this Lease. Tenant shall indemnify Landlord (i) against all claims for
damages by any other tenant to whom Landlord may have leased all or any part of
the Leased Premises effective upon the termination or expiration of this Lease,
and (ii) for all other losses, costs and expenses, including consequential
damages and reasonable attorneys’ fees, sustained or incurred by reason of such
holding over. In the event of any holdover and failure of Tenant to pay the
holdover rent set forth herein, Landlord shall have the right to immediately
apply the Security (as defined and set forth in Section 4.06) to the Rent, at
the holdover rate set forth herein, for as many days as would be represented by
the amount of the Security. Nothing contained herein shall be construed as a
consent by Landlord to any holding over by Tenant. The rights and obligations
contained in this Section shall survive the expiration or other termination of
this Lease.
ARTICLE 4 — RENT AND SECURITY FOR THE LEASE
4.01 Base Rent
     Tenant shall pay to Landlord rent (“Base Rent”) beginning on the
Commencement Date and throughout the Term in the amount of the Annual Base Rent
set forth in Subsection 2.01(d). Base Rent shall be payable in monthly
installments in the amount set forth in Subsection 2.01(d) (“Monthly Base Rent”)
in advance and without demand, on the first day of each and every calendar month
during the Term. If the Commencement Date is not the first day of a month,
Tenant shall be required to pay on the Commencement Date a pro rata portion of
the Initial Monthly Base Rent for the first partial month of the Term. However,
any references to any “month” of the Term elsewhere in this Lease shall mean a
full month of the Term. Notwithstanding anything to the contrary contained in
this Lease, Tenant shall pay Landlord Base Rent as set forth in Section 2.01(d).
and Landlord shall reimburse Tenant in the amounts set forth in the chart below
within five (5) calendar days of the first (1st) day of each appropriate month
(individually or collectively as the sense requires, the “Base Rent Abatement"’)
without demand, deduction or offset Further notwithstanding anything contained
in this Lease, Landlord, in its sole discretion, reserves the right to
accelerate and pay any unpaid portion of the Base Rent Abatement prior to the
time scheduled to make a Base Rent Abatement
Crescent Lakeside II

4



--------------------------------------------------------------------------------



 



payment. Tenant shall not be entitled to a Base Rent Abatement payment if it has
not paid Rent for the month in which the payment is to occur.

                  Month of the Term   Percent Abatement   Base Rent Abatement
Amount
February, 2009
    100 %   $ 28,797.06  
March, 2009
    100 %   $ 28,797.06  
November, 2010
    100 %   $ 29,515.44  
December, 2010
    100 %   $ 29,515.44  
February, 2011
    100 %   $ 30,258.59  
April, 2011
    100 %   $ 30,258.59  
January, 2012
    50 %   $ 15,129.30  
February, 2012
    50 %   $ 15,507.06  
March, 2012
    50 %   $ 15,507.06  
April, 2012
    50 %   $ 15,507.06  
January, 2013
    50 %   $ 15,507.06  
February 2013
    50 %   $ 15,897.22  

4.02 Payment of Rent.
     As used in this Lease, “Rent” shall mean the Base Rent, Additional Rent
(defined below), late charges, and all other amounts required to be paid by
Tenant pursuant to this Lease. The Rent shall be paid at the times and in the
amounts provided herein by check drawn on a United States of America bank to
Landlord at its address specified in Subsection 2.0l(k) above, or to such other
person or at such other address as Landlord may from time to time designate in
writing. The Rent shall be paid without notice, demand, abatement, deduction or
offset except as may be expressly set forth in this Lease.
4.03 Additional Rent
     The term “Additional Rent” shall mean the total of the “Operating Expense
Adjustment”, as such term is defined below, and any other amounts in addition to
Base Rent which Tenant is required to pay to Landlord under this Lease.
4.04 Operating Expense Adjustment
     (a) Commencing January 1, 2010, if the Operating Expenses (defined below)
for the Building for any calendar year, expressed on a per square foot basis,
exceed the Base Operating Expense Factor specified in Subsection 2.01(e). Tenant
shall pay to Landlord increased Rent (an “Operating Expense Adjustment”) in an
amount equal to the product of such excess times the square feet of the Leased
Premises as stated in Subsection 2.01(b). The Operating Expense Adjustment shall
be payable in monthly installments on the first day of each calendar month based
on Landlord’s estimate of the Operating Expenses for the then current year.
Landlord and Tenant specifically acknowledge and agree that the Operating
Expense Adjustment shall not be subject to any Base Rent Abatement.
     (b) Landlord may at any time give Tenant written notice specifying
Landlord’s estimate of the Operating Expenses for the then current calendar year
or the subsequent calendar year and specifying the Operating Expense Adjustment
to be paid by Tenant for each such year, and Tenant shall adjust its payments
accordingly beginning with the monthly installment immediately following
Landlord’s notice.
     (c) Within one hundred twenty (120) calendar days after the end of each
calendar year, Landlord shall give written notice to Tenant specifying the
actual Operating Expenses for the prior calendar year and any necessary
adjustment to the Operating Expense Adjustment paid by Tenant for that calendar
year. Tenant shall pay any deficit amount to Landlord within fifteen
(15) business days after receipt of Landlord’s written notice. Any excess
payment by Tenant for the prior calendar year shall be applied towards Tenant’s
obligation to pay its proportionate share of adjusted Operating Expenses for the
following calendar year, or, if the Lease has expired or terminated, be returned
to Tenant by Landlord.
     (d) Tenant shall have the right, one (1) time per year, upon written notice
to Landlord, within sixty (60) calendar days of receipt of the Operating Expense
statement, to have Landlord’s books and records relating solely to Operating
Expenses contained in the statement for the prior year, reviewed. If Landlord’s
calculation of
Crescent Lakeside II

5



--------------------------------------------------------------------------------



 



Operating Expenses fails to comply with the requirements of this Section 4.04 or
contains any other error, as determined by the review, Tenant’s past payments of
its proportionate share of Operating Expenses for the subject year shall be
adjusted in accordance with the results of the review, and appropriate payments
shall be made by Landlord or Tenant, as the case may be, within forty-five
(45) calendar days after completion of the review.
     (e) All books and records necessary to accomplish any review permitted
under this Section 4.04 shall be retained by Landlord for a period of one
(1) year, and shall be made available to the person conducting the review at the
Building, Project or the office of Landlord’s property manager, during normal
business hours. All of Landlord’s and Tenant’s costs of the review shall be paid
by Tenant unless the review reveals that total Operating Expenses were misstated
by seven and one-half percent (7.5%) or more in the calendar year reviewed, in
which case Landlord shall reimburse Tenant for Tenant’s reasonable costs of the
review, not to exceed Two Thousand Five Hundred Dollars ($2,500.00). The rights
and obligations contained in this Section shall survive the expiration or other
termination of this Lease.
     (f) The term “Operating Expenses” shall mean, except as otherwise specified
in this definition, all expenses, costs, and disbursements of every kind and
nature, computed on an accrual basis, which Landlord shall pay or become
obligated to pay because of or in connection with the ownership and operation of
the Building, or Landlord’s efforts to reduce Operating Expenses, including,
without limitation:

  (1)   wages and salaries of all employees to an extent commensurate with such
employees’ involvement in the operation, repair, replacement, maintenance, and
security of the Building, including, without limitation, amounts attributable to
the employer’s Social Security Tax, unemployment taxes, and insurance, and any
other amount which may be levied on such wages and salaries, and the cost of all
insurance and other employee benefits related thereto;     (2)   all supplies
and materials used in the operation, maintenance, repair, replacement and
security of the Building;     (3)   the rental costs of any and all leased
capital improvements and the annual amortization of any and all capital
improvements made to the Building which, although capital in nature, can
reasonably be expected to reduce the normal operating costs of the Building, to
the extent of the lesser of such expected reduction in Operating Expenses or the
annual amortization of such capital improvements, as well as all capital
improvements made in order to comply with any legal requirement hereafter
promulgated by any governmental authority including, but not limited to,
requirements relating to the environment, energy, conservation, public safety,
access for the disabled or security, as amortized over the useful life of such
improvements by Landlord for federal income tax purposes;     (4)   the cost of
all utilities, other than the cost of electricity supplied to tenants of the
Building which is separately metered and reimbursed to Landlord by such tenants;
    (5)   the cost of all maintenance and service agreements with respect to the
operation of the Building or any part thereof, including, without limitation,
management fees, alarm service, equipment, window cleaning, elevator
maintenance, landscape maintenance, and parking area maintenance and operation;
    (6)   the cost of all insurance relating to the Building and each of the
premises contained therein, including, without limitation, casualty and
liability insurance applicable to the Building and Landlord’s personal property
used in connection therewith;     (7)   all taxes and assessments and
governmental charges, whether federal, state, county, or municipal, and whether
by taxing districts or authorities presently taxing or by others, subsequently
created or otherwise, including all taxes levied or assessed against or for
leasehold improvements and any other taxes and assessments attributable to the
Building and/or the operation thereof, together with the reasonable cost
(including attorneys, consultants and appraisers) of any negotiation, contest or
appeal pursued by Landlord in an effort to reduce any such tax, assessment or
charge, excluding, however, federal and state taxes on Landlord’s income, but
including all rental, sales, use and occupancy taxes or other similar taxes, if
any, levied or imposed by any city, state, county, or other governmental body
having jurisdiction; and     (8)   the cost of all repairs, replacements,
removals and general maintenance with respect to the Building.

Crescent Lakeside II

6



--------------------------------------------------------------------------------



 



     (g) Specifically excluded from Operating Expenses are:

  (1)   expenses for capital improvements made to the Building, other than
capital improvements described in Section 4.04(f)(3) above and except for items
which, though capital for accounting purposes, are properly considered
maintenance and repair items, such as painting and/or wallpapering of common
areas, replacement of carpet in elevator lobbies and like items;     (2)  
expenses for repair, replacement and general maintenance paid by proceeds of
insurance or by Tenant or other third parties;     (3)   alterations
attributable solely to tenants of the Building including the initial Tenant
Improvements and those made on Tenant’s behalf;     (4)   increases in taxes
resulting from higher valuations of the Building attributable to Tenant’s Tenant
Improvements (defined in Exhibit C) or alterations made by Tenant in excess of
typical fitups in the Building, which increase shall be paid by Tenant as
Additional Rent;     (5)   depreciation of the Building;     (6)   leasing
commissions; and     (7)   federal and state income taxes imposed on Landlord.

                    Notwithstanding anything to the contrary in the specific
exclusions from Operating Expenses set forth above, Operating Expenses shall,
also, not include the following:

  (i)   Landlord’s general corporate overhead and general administrative
expenses, other than charges for property management and in-house labor provided
for maintenance of the Building;     (ii)   costs arising from Landlord’s
charitable or political contributions;     (iii)   federal and state income and
franchise taxes of Landlord or any other such taxes not in the nature of real
estate taxes, except taxes on Rent;     (iv)   management fees to the extent
they exceed the greater of (a) reasonable, similar costs incurred in comparable
office buildings in the Raleigh, North Carolina area, or (b) five percent (5%)
of the gross rent received for the Building;     (v)   salaries, wages or other
compensation paid to officers or executives of Landlord above the level of
property manager in their respective capacities;     (vi)   overhead and profit
increments paid to subsidiaries or affiliates of Landlord for services on or to
the Building or Project, to the extent only that the costs of such services
exceed competitive costs of such services were they not rendered by a subsidiary
or affiliate;     (vii)   any compensation paid to clerks, attendants or other
persons in commercial concessions operated by Landlord;     (viii)   capital
expenditures required by Landlord’s gross negligence or willful misconduct to
comply with laws enacted on or before the Commencement Date of the Lease;    
(ix)   costs incurred by Landlord for the repair of damage to the Building, to
the extent Landlord is reimbursed by insurance proceeds;     (x)   renovating or
otherwise improving or decorating, painting or redecorating space leased to
other tenants or other occupants of the Building;     (xi)   costs for
sculpture, paintings or other objects of art;

Crescent Lakeside II

7



--------------------------------------------------------------------------------



 



  (xii)   electrical power costs and other services for which any tenant
directly contracts with the local service company;     (xiii)   expenses in
connection with services or other benefits which are not available to Tenant or
for which Tenant is charged directly, but which are not made available to
another tenant or occupant of the Building;     (xiv)   all items and services
for which Tenant has reimbursed Landlord or has paid to third persons;     (xv)
  any ground lease rental;     (xvi)   interest, principal, points and fees on
debts, or amortization on any mortgage or other debt instrument encumbering the
Building or the Land;     (xvii)   legal and other costs associated with the
mortgaging, refinancing or sale of the Building, Land or Project or any interest
therein;     (xviii)   tax penalties incurred as a result of Landlord’s gross
negligence, willful misconduct or inability to make payments when due;     (xix)
  any costs and expenses related to or incurred in connection with disputes with
tenants of the Building or Land or any lender for the Building or Land; and    
(xx)   costs associated with leasing or marketing space in the Building,
including tenant improvements, advertising, lease commissions, legal fees to
negotiate leases, space planning and marketing materials.

     (h) If the average occupancy rate for the Building is less than ninety-five
percent (95%) in any calendar year of the Term, or if Landlord is providing less
than ninety-five percent (95%) of the Building with any item or items of work or
service which would constitute an Operating Expense hereunder, then the amount
of the Operating Expenses for such period shall be adjusted to include any and
all items enumerated under the definition of Operating Expenses set forth in
this Subsection which Landlord reasonably determines Landlord would have
incurred if the Building had been at least ninety-five percent (95%) leased and
occupied with all tenant improvements constructed or if Landlord had been
providing such item or items of work or service to at least ninety-five percent
(95%) of the Building. If the actual occupancy rate for the Building is
ninety-five percent (95%) or greater, then the actual Operating Expenses shall
be used for purposes of determining the Operating Expense Adjustment described
in this Section 4.04. The parties agree that since the Building is under
construction and will not be completed until around September 2008, Operating
Expenses for 2009 shall be adjusted so that they are consistent with Operating
Expenses for a stabilized class “A” office building in the greater Raleigh,
Durham and Chapel Hill areas of North Carolina.
4.05 Cost of Living Adjustment
     Intentionally deleted.
4.06 Security for the Lease.
     (a) Tenant shall deposit with Landlord on or before October 31, 2008,
security for the payment of all Rent and other charges owed by Tenant pursuant
to this Lease and the performance by Tenant of all of Tenant’s obligations under
this Lease in the amount specified in Subsection 2.01(i) (the “Security”), which
Security may be in the form of cash or a Letter of Credit (defined below) on the
understanding that: (i) the Security or any portion thereof may be applied to
the curing of any default, or the payment of any damages sustained by Landlord
due to Tenant’s failure to perform its obligations, including, but not limited
to, the payment of Rent and any alteration and repair obligations under
Article 7 herein, without prejudice to any other remedy or remedies at law or in
equity which Landlord may have on account thereof, and upon such application
Tenant shall pay Landlord on demand, by check drawn on a United States of
America bank, the amount so applied which shall be added to the remaining
balance of the Security so the same will be restored to its original amount;
(ii) Landlord shall not be obligated to
Crescent Lakeside II

8



--------------------------------------------------------------------------------



 



hold the Security as a separate fund, and may commingle it with other funds; and
(iii) within thirty (30) calendar days after the expiration of the Term,
provided Tenant is not in default at the expiration of the Term and has
delivered exclusive possession of the Leased Premises to Landlord, the remaining
balance of the Security shall be returned to Tenant, without interest, which
shall belong to Landlord.
     (b) In the event Tenant elects to provide Landlord with a Letter of Credit
in lieu of cash Security, then prior to October 31, 2008, Tenant shall provide
Landlord with and shall maintain in effect at all times during the Term of this
Lease, security in the form of a clean, unconditional and irrevocable letter of
credit (“Letter of Credit”) as described below. Landlord may draw on the Letter
of Credit, in whole or in part (at Landlord’s option), if: (i) Tenant defaults
with respect to any of the terms, conditions or provisions of this Lease on the
Tenant’s part to be observed or performed, including but not limited to, the
payment of Rent or Additional Rent, and such default continues beyond the
applicable cure period, if any, or (ii) Tenant, or anyone holding possession of
the Leased Premises through Tenant, holds over in the Leased Premises after the
expiration or sooner termination of the Term of this Lease, or (iii) Landlord is
given notice that the bank issuing the Letter of Credit is terminating the
Letter of Credit, or (iv) the Letter of Credit is scheduled to expire as of the
stated date by its terms and is not replaced with a Letter of Credit meeting the
criteria set forth in this Section 4.06 at least sixty (60) calendar days prior
to the Letter of Credit’s stated expiration date.
     (c) Landlord shall have the right to draw down the Letter of Credit and
apply the proceeds of the Letter of Credit to the curing of any default by
Tenant, including, but not limited to, the payment of Rent or Additional Rent,
or the payment of any damages sustained by Landlord due to Tenant’s failure to
perform its obligations, including, but not limited to, alteration and repair
obligations under Article 7 herein, without notice to Tenant and prejudice to
any other remedy or remedies at law or in equity which Landlord may have on
account thereof. Landlord’s right to draw upon the Letter of Credit shall be
based upon Landlord’s written statement to the issuer that Tenant is in default
under the terms of the Lease and presentation of a sight draft. Upon any such
application, Tenant shall, within ten (10) calendar days after Landlord gives
Tenant notice thereof, cause the Letter of Credit to be reissued for the full
face amount required herein, so that the Letter of Credit will be restored to
its original amount. In the event that any of the proceeds of the Letter of
Credit are not applied to cure such default of Tenant, Landlord shall hold such
unapplied proceeds as cash security for the full and faithful performance by
Tenant of its obligations under this Lease.
     (d) Any cash proceeds received by Landlord and held as security may be
commingled with other funds of Landlord without Landlord being responsible to
Tenant for the payment of any interest thereon. If Tenant fully and faithfully
complies with all of the terms, covenants and provisions of this Lease, the
Letter of Credit and/or any unapplied cash proceeds drawn from the Letter of
Credit and held as security for this Lease shall be returned to Tenant, without
interest, within thirty (30) calendar days after the expiration of the Term of
this Lease and delivery of exclusive possession of the Leased Premises to
Landlord.
     (e) The Letter of Credit shall be an unconditional, irrevocable, clean
Letter of Credit (which permits partial draws), payable on sight in cash, in
favor of Landlord, Landlord’s lender or an assignee of Landlord, at Landlord’s
election and shall be in the amount of Twenty-nine Thousand Dollars
($29,000.00). The Letter of Credit shall be acceptable to Landlord, acting
reasonably with regard to both form and content, and shall be executed by a
third-party nationally recognized banking institution (“Bank”) with local
offices, acceptable to Landlord, acting reasonably, and Bank shall have an
office in Raleigh, North Carolina, available as a designated payment center in
order that Landlord may present the Letter of Credit for same-day payment. The
Letter of Credit shall be transferable by Landlord or any other beneficiary. The
Letter of Credit shall be governed by the International Standby Practices set
forth by the International Chamber of Commerce. The Letter of Credit shall
either: (i) have an expiration date no earlier than thirty (30) calendar days
after the expiration date of the Term of this Lease, or (ii) have an expiration
date no earlier than the first anniversary of the date of issuance therefor and
shall provide that it shall be automatically renewed from year to year unless
terminated by Bank by notice to Landlord given not less than sixty (60) calendar
days prior to the then expiration date thereof by certified or registered mail,
in which such event Tenant shall, within fifteen (15) calendar days after notice
is given to Tenant by Landlord, deliver to Landlord either a substitute letter
of credit meeting the requirements herein or cash Security in the Letter of
Credit amount. The final expiration date of the Letter of Credit (including any
renewals) shall be no earlier than thirty (30) calendar days after the
expiration date of this Lease. Tenant’s failure to provide Landlord with the
Letter of Credit when due, including any renewal(s) of the Letter of Credit,
shall be deemed an event of monetary default under this Lease.
Crescent Lakeside II

9



--------------------------------------------------------------------------------



 



     (f) If Landlord at any time requests any reasonable change in the terms,
conditions or provisions of the Letter of Credit, Tenant shall promptly cause
such Letter of Credit to be so modified. If the Letter of Credit is lost,
mutilated, stolen or destroyed while in Landlord’s possession, Tenant shall
cooperate with Landlord’s efforts to cancel the lost, mutilated, stolen or
destroyed Letter of Credit and to replace such Letter of Credit at Landlord’s
expense. If the Bank becomes unacceptable to Landlord, at Landlord’s reasonable
discretion, Tenant shall, within fifteen (15) calendar days after notice is
given to Tenant by Landlord, deliver to Landlord either a substitute letter of
credit meeting the requirements herein or cash security in the Letter of Credit
amount. In the event Landlord transfers its interest in the Land and Building to
another owner, Landlord may transfer the Letter of Credit to the new owner. If
the Letter of Credit is so transferred, Landlord shall thereupon be released by
Tenant from all liability for the return of the Letter of Credit, and Tenant
shall look solely to the new owner for the return of the Letter of Credit in
accordance with the terms of this Lease. If Landlord desires to transfer the
Letter of Credit to such new owner, Tenant shall cooperate in effecting such
transfer; provided that Landlord shall pay the Bank’s usual and customary fee
for transferring such Letter of Credit.
     (g) The rights and obligations contained in this Section 4.06 shall survive
the expiration or other termination of this Lease.
4.07 Late Charge.
     If Tenant fails or refuses to pay any installment of Rent when due,
Landlord, shall have the right to collect a late charge of five percent (5%) of
the amount of the late payment to compensate Landlord for the additional expense
involved in handling delinquent payments and not as interest; provided, however,
that Tenant shall be allowed one (1) late payment of Rent in each calendar year
of the Term, which late payment shall not be subject to a late charge hereunder
so long as such Rent is paid within five (5) calendar days of the due date. If
the payment of a late charge required by this Section is found to constitute
interest notwithstanding the contrary intention of Landlord and Tenant, the late
charge shall be limited to the maximum amount of interest that lawfully may be
collected by Landlord under applicable law, and if any payment is determined to
exceed such lawful amount, the excess shall be applied to any unpaid Rent then
due and payable hereunder and/or credited against the next succeeding
installment of Rent payable hereunder. If all Rent payable hereunder has been
paid in full, any excess shall be refunded to Tenant. Tenant shall reimburse
Landlord for any processing fees charged to Landlord as a result of Tenant’s
checks having been returned for insufficient funds.
ARTICLE 5 — SERVICES
5.01 Services.
     (a) Landlord shall furnish Tenant while occupying the Leased Premises,
subject to curtailment as required by governmental laws, rules or regulations,
the following:

  (1)   central heat and air conditioning in season, at such times as Landlord
normally furnishes these services to other tenants in the Building and at such
temperatures and in such amounts as are considered by Landlord to be standard
for other class “A” office buildings in the greater Raleigh, Durham and Chapel
Hill areas of North Carolina, but such service on Saturday afternoons, Sundays
and the holidays listed in the “Building Rules” (which such Building Rules are
attached hereto as Exhibit D and are incorporated herein by reference in their
entirety), shall be furnished only upon request of Tenant, who shall bear the
cost thereof as provided in Exhibit F attached hereto;     (2)   elevator
service;     (3)   routine maintenance for the Building pursuant to Section
7.03, in the manner and to the extent deemed by Landlord to be standard for
other class “A” office buildings in the greater Raleigh, Durham and Chapel Hill
areas of North Carolina;     (4)   Building-standard electric lighting service
for the Building;     (5)   janitor service on a five (5) day week basis,
provided, however, if Tenant’s floor coverings or other improvements require
special care, Tenant shall pay the additional cleaning cost attributable to
same;     (6)   water and sewer service that is considered standard for other
class “A” office buildings in the greater Raleigh, Durham and Chapel Hill areas
of North Carolina, but in no event

Crescent Lakeside II

10



--------------------------------------------------------------------------------



 



      more than Tenant’s pro rata share of water and sewer service that is
available to the Building;

  (7)   proper electrical facilities to furnish sufficient power for personal
computers, fax machines, desktop computer printers, calculating machines and
other machines of similar low electrical consumption, but not including
electricity required for any equipment or machine which (individually) consumes
more than 0.25 kilowatts per hour at a rated capacity or requires a voltage
other than 120 volts single phase. Tenant shall not use more than its pro rata
share of electrical circuits for power and lighting available for all tenants on
the floor of the Building where the Leased Premises are located;     (8)  
general landscaping for the Building;
    (9)   snow and ice removal from Building parking lots.

     (b) Tenant shall not contract with janitor, window washing or maintenance
services.
     (c) If Landlord’s engineer determines that Tenant’s electrical, water or
sewer usage exceeds the usage set forth in Subsection 5.01(a), or that
maintenance and repair costs have increased because Tenant’s use is excessive,
then Tenant shall pay Landlord for all increased costs related to the excess use
or usage, including increased utility charges, janitorial costs and maintenance
and repair costs. Tenant shall pay any excess use costs immediately upon receipt
of notice from Landlord which notice shall include any relevant invoices and
supporting documentation therefor. For the purposes of this Lease, excess usage
or use shall include, but not be limited to, continuous occupancy of the Leased
Premises above the Permitted Occupancy number shown in Subsection 2.01(j) and
Section 6.01(b), use or occupancy of the Leased Premises more than twenty
(20) straight hours per day, and continuous operation (24/7) of Building
systems.
     (d) If Tenant uses any heat generating machines, equipment, fixtures or
other devices of any nature whatsoever in the Leased Premises which affect the
temperature otherwise maintained by the Building standard air conditioning,
Tenant shall pay the additional cost necessitated by Tenant’s use of such
machines, equipment, fixtures or other devices, including the cost of
installation of any necessary additional air conditioning equipment and the cost
of operation and maintenance thereof. Tenant shall pay such additional cost
immediately upon receipt of notice from Landlord which notice shall include any
relevant invoices and supporting documentation therefor.
     (e) Should any of Landlord’s equipment or machinery break down, or for any
cause cease to function properly, Landlord shall use reasonable diligence during
normal business hours to repair same promptly, but Tenant shall have no claim
for rebate of rent or damages on account of any interruptions in service
occasioned thereby or resulting therefrom, except as otherwise set forth herein
or if such breakdown or malfunction resulted solely from Landlord’s negligence
or willful misconduct.
     (f) Landlord shall, as an Operating Expense hereunder, provide receptacles
and containers as necessary for Tenant to comply with all orders, requirements
and conditions now or hereafter imposed by any ordinances, laws, orders and/or
regulations (hereinafter collectively called “Recycling Regulations”) of any
governmental body having jurisdiction over the Leased Premises or the Building
regarding the collection, sorting, separation and recycling of waste products,
garbage, refuse and trash.
     (g) Failure by Landlord to any extent to commence or continue the
furnishing of services in accordance with this Section 5.01 which results from
causes beyond the reasonable control of Landlord shall not render Landlord
liable in any respect for damages to either person or property, nor be construed
as an eviction of Tenant, nor work an abatement of rent, nor relieve Tenant from
its obligation to fulfill any covenant or agreement hereof.
     (h) If (i) the services which Landlord is obligated to provide are
continuously interrupted for four (4) consecutive business days after Landlord’s
receipt of notice from Tenant (“Interruption”), and (ii) Tenant is unable to
conduct business in the Leased Premises as a result of the Interruption, and
(iii) Tenant has notified Landlord immediately in writing that Tenant is unable
to conduct its business, and (iv) the Interruption is due to the gross
negligence or willful misconduct of Landlord, its employees or agents, and such
services are not restored by Landlord, if under Landlord’s reasonable control,
Tenant shall be entitled to an abatement of Rent for each day Tenant is unable
to conduct its business operations in the Leased Premises. The abatement shall
begin on the fifth
Crescent Lakeside II

11



--------------------------------------------------------------------------------



 



(5th) consecutive business day after Tenant’s delivery to Landlord of the notice
of the Interruption and shall end automatically when the services are restored.
ARTICLE 6 — USE AND OCCUPANCY
6.01 Use and Occupancy.
     (a) Tenant (and its permitted assignees, subtenants, invitees, customers,
and guests) shall use and occupy the Leased Premises solely for the purpose that
is specified in Subsection 2.01(j), and Tenant may not change said purpose
absent Landlord’s prior written agreement, in Landlord’s reasonable discretion.
     (b) Tenant shall not use or occupy the Leased Premises, or permit any
portion of the Leased Premises to be used or occupied, for any business or
purpose, or in any manner, other than that specified in Subsection 2.01(j)
and/or by any number of persons greater man that specified in Subsection
2.01(j). Notwithstanding the foregoing, Tenant may, from time to time but not as
a consistent and regular occurrence, exceed the occupancy limitation set forth
above, as long as such excess occupancy does not have an adverse effect upon
Landlord or the other tenants in the Building, in Landlord’s sole, reasonable
discretion. For the purposes of this Section, it shall not be consistent or
regular if the occupancy limitation is exceeded less than five (5) consecutive
days or ten (10) cumulative days, per month in order for Tenant to conduct
training in the Leased Premises.
     (c) Tenant shall not use or occupy the Leased Premises, or permit any
portion of the Leased Premises to be used or occupied, for any business or
purpose, or in any manner, which (i) is unlawful, disreputable or deemed to be
extra-hazardous on account of fire or exposure to or interference from
electromagnetic rays and/or fields, (ii) violates the Building Rules, (iii)
increases the rate of fire insurance coverage on the Building or its contents,
and/or (iv) is inconsistent with the first-class nature of the Building.
     (d) Tenant shall conduct its business and control its employees and agents
and all other persons entering the Building under the express or implied
invitation of Tenant, in such manner as not to create any nuisance, or interfere
with, annoy or disturb any other tenant or Landlord in its operation of the
Building.
     (e) Tenant shall not grant any concession or license within the Leased
Premises or allow any person other than Tenant, its partners, managers, members,
officers, directors, employees, contractors and agents to occupy or use the
Leased Premises or any portion thereof.
     (f) Landlord shall provide Tenant with the number of unreserved parking
spaces set forth in Subsection 2.01(f) of this Lease (which number includes
Tenant’s pro rata share of the total number of spaces for the Building
designated for handicapped or visitors), at no additional charge. The parties
acknowledge that Tenant will use more spaces than the pro rata share of parking
when it conducts training in the Leased Premises in accordance with Subsection
6.01 (b) above. Landlord agrees that Tenant may use more than its allotment of
parking during the training, so long as Tenant’s excess parking does not occur
more than five (5) consecutive days or ten (10) cumulative days per month or
Tenant’s excess parking does not prevent other Building tenants from being able
to use their pro rata share of parking spaces. In the event that Tenant’s excess
parking does not comply with this Section, Landlord shall have the right
immediately upon notice to Tenant to require Tenant to cease its excess parking
and use only the spaces allotted to it in Subsection 2.01(l). Tenant shall
notify Landlord promptly of any additional parking needs, which needs may, in
Landlord’s sole but reasonable discretion, be considered on a case-by-case
basis.
     (g) (i) Landlord shall include up to two (2) listings for Tenant’s name and
suite number on (i) the Building directory(ies) located inside the Building, and
(ii) up to two (2) Building-standard suite sign(s) to be located at the entrance
to the Leased Premises. For Tenant’s initial listing, the cost of such
directory(ies) and suite signage shall be paid for by Landlord. Any subsequent
changes to directory(ies) and suite signage requested by Tenant shall be paid
for by Tenant within ten (10) calendar days of receipt of Landlord’s invoice
therefor.
     (ii) In addition to the foregoing, when the Building becomes nine-five
percent (95%) leased, and provided Tenant is one of the four (4) largest tenants
in the Building based upon the amount of square footage leased, is not and has
not been in default of the Lease beyond any applicable cure period, and has not
vacated or assigned the Leased Premises, then Tenant will be entitled to a
non-exclusive position on one (1) slot of the
Crescent Lakeside II

12



--------------------------------------------------------------------------------



 



monument sign for the Building with the priority of signage right being
determined by the amount of space leased by the tenant(s) in the Building.
Landlord shall pay for the initial placement of Tenant’s name or legally assumed
name on the monument sign, and Tenant shall pay for any changes to Tenant’s name
or legally assumed name on such monument sign thereafter. Any monument signage
shall be (I) non-exclusive, (II) designed, installed, constructed, maintained
and removed at the expiration or other termination of this Lease, at Landlord’s
sole cost and expense, and (III) with regard to design (size, style and font of
the lettering), location, construction and all other aspects, subject to prior
written approval from Landlord (which approval shall not be unreasonably
withheld), the Town of Cary, North Carolina, and any other governing entity
having jurisdiction with regard to signage at the Building. This type of signage
shall not automatically apply to any subtenant of the Leased Premises, unless
agreed to by Landlord, in its sole discretion.
6.02 Care of the Leased Premises.
     (a) Tenant shall not commit or allow to be committed any waste or damage to
any portion of the Leased Premises or the Building. Except as provided otherwise
in Section 7.02 of this Lease, at the expiration or other termination of this
Lease, or at the termination of any holdover, Tenant shall deliver the Leased
Premises to Landlord in the same condition as existed on the Commencement Date,
ordinary wear and tear and loss by insured casualty and condemnation excepted.
     (b) Tenant shall notify Landlord at least ten (10) business days prior to
vacating the Leased Premises and shall arrange to meet with Landlord to jointly
inspect the Leased Premises. If Tenant does not give such notice or meet for
such joint inspection, then Landlord’s inspection of the Leased Premises shall
be deemed accurate for the purpose of determining Tenant’s responsibility for
repair and restoration of the Leased Premises.
     (c) In the event Tenant has not removed all of its equipment and personal
property from the Leased Premises at the expiration or other termination of this
Lease, then Landlord shall have the right to (i) remove Tenant equipment and
personal property from the Leased Premises, and/or (ii) retain, dispose of or
sell any or all of Tenant’s equipment and personal property, all without
incurring any liability to Tenant whatsoever, and in the event of any such sale,
Landlord shall have the right to immediately apply the proceeds of the sale
and/or the Security to any amount(s) due under this Lease, including the costs
of such removal, retention, disposal and/or sale.
     (d) The rights and obligations contained in this Section 6.02 shall survive
the expiration or other termination of this Lease.
6.03 Hazardous or Toxic Materials.
     (a) Tenant, or any of Tenant’s agents, officers or employees, shall not
cause or allow the receipt, storage, use, location, handling, production,
refinement or disposal anywhere in the Building or the Project of any product,
material or merchandise which is explosive, highly flammable, injurious to
health, or a hazardous or toxic material, as hereafter defined. “Hazardous or
Toxic Materials)” shall include all materials and substances which have been
determined to be hazardous to health or the environment and are regulated by any
applicable federal, state or local laws, ordinances or regulations.
     (b) Notwithstanding the foregoing, Tenant shall not be in breach of this
provision as a result of the presence in the Leased Premises of minor amounts of
Hazardous or Toxic Materials which are in compliance with all applicable laws,
ordinances and regulations and are customarily used in a general office
environment (e.g., copying machine chemicals and kitchen cleansers), provided
Tenant properly stores, uses and disposes such Hazardous or Toxic Materials in
accordance with all applicable governmental laws and in accordance with this
Section.
     (c) If requested by Landlord or any ground lessor, Tenant shall identify,
in writing, any or all of Tenant’s Hazardous or Toxic Materials at the Leased
Premises and their quantity(ies), purpose(s), method(s) of disposal and other
related information.
     (d) Landlord represents and warrants to Tenant, to the best of Landlord’s
actual knowledge and based upon no independent investigation, that, as of the
date of this Lease, the Leased Premises and Building are free from any Hazardous
or Toxic Materials which are prohibited by any federal, state or local law or
regulation. In the event that Hazardous or Toxic Materials are discovered upon
the Leased Premises after the Commencement Date and the
Crescent Lakeside II

13



--------------------------------------------------------------------------------



 



Hazardous or Toxic Materials were not placed in the Leased Premises by Landlord
or any of Landlord’s agents, officers or employees, Tenant shall bring the
Leased Premises into compliance with all relevant statutes, ordinances and
regulations at Tenant’s sole cost.
     (e) The rights and obligations contained in this Section 6.03 shall survive
the expiration or other termination of this Lease.
6.04 Entry for Repairs and Inspection.
     Tenant shall, upon reasonable advance oral notice in regards to janitorial
and routine maintenance services and otherwise with advance notice by Landlord
(which such notice may be sent by electronic mail), except in the case of an
emergency when no notice is required, permit Landlord and its contractors,
agents and representatives to enter into and upon any part of the Leased
Premises at all reasonable hours to inspect and clean the same, make repairs,
alterations and additions thereto, show the same to prospective tenants, lenders
or purchasers, and for any other purpose as Landlord may reasonably deem
necessary or desirable. Landlord shall use commercially reasonable efforts to
minimize disruption to Tenant’s business in entering the Leased Premises. Tenant
shall not be entitled to any abatement or reduction of Rent by reason of any
such entry. In the event of an emergency, when entry to the Leased Premises
shall be necessary, and if Tenant shall not be personally present to open and
permit entry into the Leased Premises, Landlord or Landlord’s agent may enter
the same by master key, code, card or switch, or may forcibly enter the same,
without rendering Landlord or such agents liable therefor, and without, in any
manner, affecting the obligations and covenants of this Lease.
6.05 Compliance with Laws; Rules of Building.
     (a) Tenant shall comply with, and Tenant shall cause its employees and
agents and all other persons entering the Building under the express or implied
invitation of Tenant to comply with, all laws, ordinances, orders, rules,
regulations (state, federal, municipal and other agencies or bodies having any
jurisdiction thereof), and any recorded covenants, conditions and restrictions
of the Project, which relate to the use, condition or occupancy of the Leased
Premises, the Building or the Project, including, without limitation, all local,
state and federal environmental laws, and the Building Rules, as such are
reasonably altered by Landlord from time to time and provided to Tenant in
writing.
     (b) Landlord represents and warrants, to the best of its knowledge and
based upon no independent investigation that, as of the date of this Lease,
Landlord has complied with all laws, ordinances, orders, rules and regulations
(state, federal, municipal and other agencies or bodies having any jurisdiction
thereof) relating to the use, condition or occupancy of the Building, including
the Americans with Disabilities Act of 1990 (“ADA”).
6.06 Access to Building.
     (a) Subject to Section 6.01 and the other terms and conditions set forth
below, Tenant and its employees shall have access to the Building and the Leased
Premises twenty-four (24) hours a day, three hundred sixty-five (365) days per
year. Tenant shall have no right of access to the roof of the Leased Premises or
the Building or to the roof of any building in the Project.
     (b) Tenant expressly agrees that neither Landlord nor Landlord’s partners,
managers, members, agents, officers, directors, or employees shall be liable to
Tenant or Tenant’s partners, managers, members, agents, officers, directors and
employees or to any person entering the Leased Premises, Building or Project
under the express or implied invitation of Tenant for any injury, death, loss or
damage arising out of any crime attempted or committed in the Leased Premises,
Building or Project, except as may be provided otherwise in Section 8 of this
Lease.
     (c) Landlord shall have the right to limit access to the Building after
normal business hours. Landlord expressly reserves the right, in its sole
discretion, to temporarily or permanently change the location of, close, block
and otherwise alter any entrances, corridors, skywalks, tunnels, doorways and
walkways leading to or providing access to the Building or any part thereof and
otherwise restrict the use of same, and, provided such activities do not
unreasonably impair Tenant’s access to, or use of, the Leased Premises, Landlord
shall not incur any liability whatsoever to Tenant as a consequence thereof.
Such activities shall not be deemed to be a breach of any of Landlord’s
obligations hereunder. Landlord shall exercise good faith in notifying Tenant a
reasonable time in advance of any alterations, modifications or other actions of
Landlord under this Section.
Crescent Lakeside II

14



--------------------------------------------------------------------------------



 



6.07 Peaceful Enjoyment.
     Tenant shall and may peacefully have, hold and enjoy the Leased Premises
without interference from any party claiming by or through Landlord, subject to
the terms of this Lease, provided Tenant pays the Rent and other sums required
to be paid by Tenant and performs all of Tenant’s covenants and agreements
herein contained. This covenant and any and all other covenants of Landlord
contained in this Lease shall be binding upon Landlord and its successors only
with respect to breaches occurring during its and their respective ownership of
Landlord’s interest in the Building. Landlord shall not be responsible for the
acts or omissions of any other tenant or third party that may interfere with
Tenant’s use and enjoyment of the Leased Premises; provided, however, that
Landlord shall use its reasonable best efforts to enforce the Building Rules.
6.08 Relocation.
     Landlord shall have the option to relocate the Tenant to alternative space
in the Project in accordance with this Section. The alternative space shall be
of comparable size to the Leased Premises, and shall have approximately the same
number of windows and view of the lake. Landlord shall give Tenant not less than
ninety (90) calendar days’ prior written notice of any such relocation, which
notice shall include the date on which Tenant shall be required to relocate or
move and a description of the space to which Tenant will be relocated. Landlord
shall pay reasonable out-of-pocket costs and expenses of relocating Tenant,
including the cost of reconstruction of all Tenant furnished and Landlord
furnished improvements to the same standards of quantity and quality as in the
Leased Premises, telephone transfer charges, data cabling, moving expenses,
business stationery and printing charges for relocation notice. In the event of
such relocation, the alternative space shall be deemed the Leased Premises
hereunder, and this Lease shall continue in full force and effect without any
change in the other terms and conditions hereof, including the payment of Rent
based upon the original size of the Leased Premises and not based upon the size
of the premises to which Tenant is relocated; provided, however, that upon
Landlord’s request, Tenant shall execute an amendment to this Lease substituting
such alternative space for the space previously occupied by Tenant.
ARTICLE 7 — CONSTRUCTION, ALTERATIONS AND REPAIRS
7.01 Tenant Improvements.
     The Leased Premises shall be delivered to Tenant “as is” and without
improvements or alterations, except as provided otherwise in Exhibit C attached
herein. Any increases in taxes resulting from higher valuations of the Building
attributable to Tenant’s Tenant Improvements, as defined in Exhibit C, or
alterations in excess of typical fitups in the Building shall be paid by Tenant
as Additional Rent.
7.02 Alterations.
     (a) Tenant shall make no alterations, installations, additions or
improvements (including demolition of existing walls) (any of the foregoing, the
“Alterations”) in, on or to the Leased Premises without Landlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed. Tenant shall notify Landlord in the event that it wants to make
Alterations to the Leased Premises. A description of the desired Alterations
shall be included with the notice. Unless Landlord agrees otherwise, any
approved Alterations shall be completed on Tenant’s behalf by architects,
engineers, workmen and/or contractors hired by Landlord. Tenant shall have the
right to approve pricing for any Alterations completed on its behalf. If
Landlord grants Tenant the right to hire its own architects, engineers, workmen
or contractors to complete the Alterations, all such work shall be designed and
made in a manner (including, but not limited to, obtaining all applicable
permits), by architects, engineers, workmen and contractors, reasonably
satisfactory to Landlord and completed in accordance with the requirements of
(c) below. Except as provided otherwise herein, all Alterations (including,
without limitation, partitions, millwork, fixtures and heating, ventilating and
air conditioning modifications) made to the Leased Premises by or for Tenant
shall remain upon and be surrendered with the Leased Premises and become the
property of Landlord at the expiration or termination of this Lease or the
termination of Tenant’s right to possession of the Leased Premises. Upon the
expiration or termination of the Lease or Tenant’s right to possess the Leased
Premises, Tenant shall be required to remove (or reconstruct in the instance of
the demolition of walls) any Alterations made and restore the area from which
the removal (or reconstruction) occurred with regard to any Alterations, unless
otherwise requested or agreed to by Landlord at such time Landlord approves such
Alterations.
     (b) In addition to the foregoing, Tenant shall, prior to or as of the
Expiration Date or termination date, remove all telephone, data wiring and fire
suppression systems installed by Tenant from and for the Leased
Crescent Lakeside II

15



--------------------------------------------------------------------------------



 



Premises, and Tenant shall repair any damage to the Leased Premises or Building
caused by any such removal. Tenant shall bear the costs of removal of Tenant’s
property from the Building and of all resulting repairs thereto.
     (c) All Alterations performed in, on or to the Leased Premises must have
Landlord’s prior approval and shall (i) not alter the exterior appearance of the
Building or adversely affect the structure, safety, systems or services of the
Building; (ii) comply with all (A) Building safety, fire and other regulations,
(B) governmental codes and permitting requirements and (C) insurance
requirements; (iii) not result in any usage in excess of Building-standard of
water, electricity, gas, heating, ventilating or air conditioning, (either
during or after such work) unless prior written arrangements satisfactory to
Landlord are entered into; (iv) be completed promptly and in a good and
workmanlike manner; (v) be performed in a manner that does not cause
interference or disharmony with any labor used by Landlord, Landlord’s
contractors or mechanics or by any other tenant or such other tenant’s
contractors or mechanics; and (vi) not cause any mechanic’s, materialman’s or
other liens to attach to Tenant’s leasehold estate. Tenant shall not permit, or
be authorized to permit, any liens (valid or alleged) or other claims to be
asserted against Landlord or Landlord’s rights, estates and interests with
respect to the Building, the Project or this Lease in connection with any work
done by or on behalf of Tenant, and Tenant shall indemnify and hold Landlord
harmless against any such liens.
     (d) The rights and obligations contained in this Section 7.02 shall survive
the expiration or other termination of this Lease.
7.03 Maintenance and Repairs by Landlord.
     (a) Landlord shall maintain and keep in good repair, as determined by
Landlord in its reasonable discretion and as is customary in other class “A”
office buildings in the greater Raleigh, Durham and Chapel Hill areas of North
Carolina, the following portions of the Building which are not contained within
the Leased Premises: parking lots (including snow and ice removal), Building
landscaping, indoor and outdoor lighting (including parking lot lighting
facilities), driveways, sidewalks, fences, all structural portions (including
but not limited to foundations, roof, roof membrane, windows with respect to
settling issues, walls and floors), common areas inside the Building (including
corridors, stairs and restrooms), elevators, heating ventilation and air
conditioning systems, and all electrical, water, plumbing and other utility
equipment connections and facilities.
     (b) Landlord shall perform routine maintenance and repairs necessitated by
ordinary wear and tear only for Building-standard leasehold improvements in the
Leased Premises.
     (c) Notwithstanding any provisions of this Lease to the contrary, all
maintenance, repairs, alterations, installations, additions or improvements to
the Building and/or Tenant’s leasehold improvements, which affect the Building’s
structural components or mechanical, electrical or plumbing systems, shall be
made by Landlord or its contractor only, and, if on behalf of Tenant, shall be
paid for by Tenant in an amount equal to Landlord’s costs plus fifteen percent
(15%) (except for the initial Tenant Improvements).
     (d) Landlord shall not be liable to Tenant, except as expressly provided in
this Lease, for any damage or inconvenience, and Tenant shall not be entitled to
any abatement or reduction of rent by reason of any maintenance, repairs,
alterations, installations, additions or improvements to any part of the
Building. Landlord shall use commercially reasonable efforts to complete
Tenant’s repairs in an efficient manner.
7.04 Maintenance and Repairs by Tenant
     (a) Tenant shall maintain and keep in good repair all non-Building-standard
leasehold improvements, but at Tenant’s written request, Landlord will perform
said maintenance and repairs at Tenant’s expense, at a cost or charge equal to
the costs incurred in such maintenance or repairs plus an additional charge of
fifteen percent (15%). The necessity for and adequacy of said maintenance and
repairs shall be measured by the standards of other class “A” office buildings,
located in the greater Raleigh, Durham and Chapel Hill areas of North Carolina,
for improvements of similar construction. Prior to the Commencement Date, but
after all construction drawings have been prepared, Landlord shall provide
Tenant with notice of any items included in the initial Tenant Improvements that
are not Building-standard and therefore subject to Tenant’s maintenance and/or
repair.
     (b) Tenant shall be responsible for immediately notifying Landlord of any
damage done to (i) the Leased Premises, (ii) Tenant’s Building-standard and/or
non-Building-standard leasehold improvements, (iii) the
Crescent Lakeside II

16



--------------------------------------------------------------------------------



 



premises of any other tenant(s) in the Building, and (iv) any other part of the
Building, any of which such damage described in the above subsections
(i) through (iv) is caused by any item (or combination of items) of Tenant’s
equipment or machinery in the Leased Premises or by the negligent acts or
omissions of Tenant, Tenant’s employees or agents, or any other person entering
the Building under the express or implied invitation of Tenant, or which
otherwise arises out of Tenant’s occupancy of the Leased Premises. Any damage
done to any part or all of the area or the leasehold improvements listed in
subsections (i) and (ii) herein shall be repaired or replaced at Tenant’s own
cost and expense within ten (10) business days; provided, however, that at
Landlord’s sole but reasonable discretion, any such damage may be repaired by
Landlord, at Tenant’s expense, at a cost or charge equal to the costs incurred
in such repair or replacement plus an additional charge of fifteen percent
(15%). Within ten (10) business days of receipt of invoice, Tenant shall
reimburse Landlord and/or any other tenant(s) in the Building, as applicable,
for any damage done to any part or all of the areas listed in subsections
(iii) and/or (iv) herein.
     (c) Notwithstanding the cure period provided in Section 9.02(a)(2), if
Tenant fails to make, or to commence and exercise due diligence in the making
of, repairs or replacements as required by Section 7.04(b) within ten
(10) business days of the earlier of Tenant’s discovery of such damage or
Tenant’s receipt of notice of such damage, Landlord shall have the right to make
such repairs or replacements without any prior notice to Tenant, and Tenant
shall repay the cost(s) and expense(s) thereof plus a charge of fifteen percent
(15%) to Landlord within fifteen (15) calendar days of receipt of an invoice
therefor.
     (d) Anything to the contrary in this Lease notwithstanding, in any event of
emergency, as determined by Landlord in Landlord’s sole but reasonable
discretion, Landlord shall have the right to make, or cause to have made,
repairs or replacements without any prior notice to Tenant, and Tenant shall
repay Landlord for the cost(s) and expense(s) thereof, plus a charge of fifteen
percent (15%) to Landlord on demand.
ARTICLE 8 — CONDEMNATION, CASUALTY, INSURANCE AND INDEMNITY
8.01 Condemnation.
     If all or substantially all of the Leased Premises is taken by virtue of
eminent domain or for any public or quasi-public use or purpose, this Lease
shall terminate on the date the condemning authority takes possession. If only a
part of the Leased Premises is so taken, or if a portion of the Building not
including the Leased Premises is taken, this Lease shall, at the election of
Landlord, either (i) terminate on the date the condemning authority takes
possession by giving notice thereof to Tenant within thirty (30) calendar days
after the date of such taking of possession or (ii) continue in full force and
effect as to that part of the Leased Premises not so taken, in which case Rent
shall be reduced on a square footage basis by the amount of square footage of
the Leased Premises taken or condemned. All proceeds payable from any taking or
condemnation of all or any portion of the Leased Premises and the Building shall
belong to and be paid to Landlord, and Tenant hereby expressly assigns to
Landlord any and all right, title and interest of Tenant now or hereafter
arising in and to any such awards. Tenant shall have no, and waives any, claim
against Landlord and the condemnor for the value of any unexpired term. Tenant
shall have the right to pursue a condemnation award from the condemning party,
but only to the extent that an award to Tenant (i) is separately stated, and
(ii) does not diminish any award to Landlord.
8.02 Damages from Certain Causes.
     Neither Landlord nor Tenant shall be liable or responsible to the other for
any injury, loss, damage or inconvenience to any person, property or business
occasioned by theft, fire, act of God, public enemy, injunction, riot, strike,
insurrection, war, court order, requisition order of governmental body or
authority, or any other cause beyond the other party’s control.
8.03 Fire or Other Casualty.
     (a) In the event of a fire or other casualty in the Leased Premises, Tenant
shall immediately give written notice thereof to Landlord.
     (b) If the Leased Premises or any portion of the Building and/or Project is
damaged by fire or other casualty, Landlord shall have the right, but not the
duty, to terminate this Lease or to repair the Leased Premises with reasonable
dispatch, subject to delays resulting from adjustment of the loss and any other
cause beyond Landlord’s reasonable control.
Crescent Lakeside II

17



--------------------------------------------------------------------------------



 



     (c) Landlord shall provide notice to Tenant within thirty (30) calendar
days after the date of any casualty as to Landlord’s election to terminate this
Lease or repair the Leased Premises. The notice shall provide Landlord’s
reasonable estimate as to whether the repair and restoration can be accomplished
to the extent that a certificate of occupancy is issued by the town of Cary,
North Carolina (hereinafter “Completion”) within one hundred eighty
(180) calendar days after the date of such casualty. In the event Landlord’s
notice provides that Completion will take more than one hundred eighty
(180) calendar days after the date of such casualty event, Tenant shall have the
right to terminate this Lease, provided that Tenant must deliver notice of its
election to terminate within ten (10) business days after receipt of Landlord’s
notice thereof. If Tenant fails to deliver such notice in the time period
specified above, Tenant shall be deemed to have waived its right to terminate.
     (d) Notwithstanding the preceding, if at any time during the time such
repairs and/or restoration are being made, it is determined that Completion will
not occur within the one hundred eighty (180) day period (provided, however,
that for the purpose of this calculation, the said one hundred eighty
(180) calendar days shall be extended one (1) day for each day of delay caused
by Tenant, act of God, public enemy, injunction, riot, strike, insurrection,
war, court order, requisition order of governmental body or authority, or any
other delay(s) not within Landlord’s reasonable control), due to discovery of a
need for work that existed but was not recognized during the preparation of
Landlord’s Estimate (“Additional Work”), or otherwise, Landlord shall promptly
notify Tenant of the same, which notification shall contain a new estimate of
the Completion date. If such new estimate is that Completion cannot be achieved
within two hundred forty (240) calendar days after the date of the casualty
event then Landlord shall give Tenant notice of same, and Tenant shall have the
right to terminate this Lease by delivery of notice thereof to Landlord. Until
Completion, the Rent shall be abated in proportion to the portions of the Leased
Premises, if any, which are untenantable or unsuited for the conduct of Tenant’s
business.
     (e) Anything in this Lease to the contrary notwithstanding, Landlord shall
not be required, but rather it shall be Tenant’s duty, to repair or replace any
of the following: (i) furniture, furnishings or other personal property which
Tenant may be entitled to remove from the Leased Premises and (ii) any
installations in excess of those improvements made to the Leased Premises by
Landlord or at Landlord’s expense. Until Landlord’s repairs are completed, the
Rent shall be abated in proportion to the portions of the Leased Premises, if
any, which are untenantable. Notwithstanding anything contained in this Section,
Landlord shall only be obligated to restore or rebuild the Leased Premises to
improvements made to the Leased Premises by Landlord or at Landlord’s expense,
and Landlord shall not be required to expend more funds than the amount that
Landlord can recover under policies required to be carried by Landlord under
Subsection 8.04(e) of this Lease.
8.04 Insurance Policies.
     (a) Tenant shall, at its expense, maintain in full force and effect during
the Term, and during any holdover, if applicable, (i) standard fire and extended
coverage insurance on all of its personal property, including removable trade
fixtures, located in the Leased Premises and on its non-Building-standard
leasehold improvements and all other additions and improvements (including
fixtures) made by Tenant; and (ii) a policy or policies of commercial general
liability insurance, such policy or policies to afford, through primary and/or
excess coverage, minimum protection of not less than Two Million Dollars
($2,000,000.00) for bodily injury and/or property damage, including personal
injury, in any one occurrence.
     (b) Each insurance policy required to be maintained by Tenant under this
Lease shall (i) be issued by and binding upon a solvent insurance company
licensed to conduct business in the State of North Carolina and rated A-:VIII or
better by Best’s Key Rating Guide, (ii) have a deductible of no more than Five
Thousand Dollars ($5,000.00), (iii) have all premiums fully paid on or before
the due dates, (iv) name Landlord, and such other persons or entities as
Landlord may from time to time designate, as named insured(s) without
restriction, and state that neither Landlord nor any such other designated
person or entity shall be responsible for the payment of any premiums for the
insurance policy, (v) provide that it shall not be cancelable and that the
coverage thereunder shall not be reduced without at least ten (10) calendar days
advance written notice to Landlord, (vi) contain a provision whereby the insurer
waives all rights of subrogation against Landlord, and Landlord’s partners,
managers, members, officers, directors, employees, agents and assigns, and
(vii) state that coverage provided by Tenant shall be primary to any other
insurance that Landlord may carry.
Crescent Lakeside II

18



--------------------------------------------------------------------------------



 



     (c) Tenant shall deliver to Landlord certified copies of all policies or,
at Landlord’s option, certificates of insurance in a form satisfactory to
Landlord not less than fifteen (15) calendar days prior to the Commencement Date
and, also, the expiration of the then-current policies.
     (d) If, in the written opinion of Landlord’s lender or insurance advisor,
the amount or scope of such coverage is deemed inadequate at any time during the
Term, Tenant shall increase such coverage to such amounts or scope as Landlord’s
lender or insurance advisor deems adequate.
     (e) Landlord shall obtain and keep in force during the Term of this Lease,
(i) a policy or policies of insurance covering loss or damage to the Leased
Premises, in the amount of the full replacement value thereof, providing
standard property protection against all perils included within the
classifications of fire, extended coverage, vandalism and malicious mischief,
and (ii) a policy or policies of comprehensive general liability insurance, such
insurance to afford minimum protection (which may be effected by primary or
excess coverage) of not less than One Million Dollars ($1,000,000.00) for
personal injury or death in any one occurrence and of not less than One Million
Dollars ($1,000,000.00) for property damage in any one occurrence.
8.05 Waiver of Subrogation Rights.
     (a) Anything in this Lease to the contrary notwithstanding, Landlord and
Tenant each hereby (i) waives any and all rights of recovery, claims, actions or
causes of action, including defense costs, against the other, its agents,
members, managers, partners, shareholders, officers and employees, for any loss
or damage that may occur to the Leased Premises or the Building, or any
improvements thereto, or any personal property of such party therein, by reason
of fire, the elements, and any other cause which is insured against under the
terms of the standard fire and extended coverage insurance policies referred to
in Section 8.04 hereof, only to the extent of recovery for same under said
insurance policies since this waiver is not intended to nor shall it release a
parry from its indemnification obligations as set forth in this Article 8, and
regardless of cause or origin, including but not limited to the sole or
contributory negligence of the other party hereto, its partners, managers,
members, officers, directors, employees, shareholders or agents, and
(ii) covenants that no insurer shall hold any right of subrogation against such
other party.
     (b) If the respective insurers of Landlord and Tenant do not permit such a
waiver without an appropriate endorsement to such parry’s insurance policy,
Landlord and Tenant shall notify the insurers of the waiver set forth herein and
shall secure from each such insurer an appropriate endorsement to its respective
insurance policy concerning such waiver, and if insurance policies with waiver
of subrogation provisions are obtainable only at a premium, the party seeking
the policy shall pay that additional premium.
8.06 Indemnity/Waiver of Liability.
     (a) Landlord shall not be liable to Tenant or Tenant’s partners, managers,
members, officers, directors, employees, shareholders, agents, contractors,
customers or any person entering the Leased Premises, Building or Project under
the express or implied invitation of Tenant, for any damage or injury to person
or property or Tenant’s business arising out of (i) negligence of, or willful
misconduct by, Tenant, its partners, managers, members, officers, directors,
employees, shareholders, agents, contractors, customers or any other person
entering the Leased Premises, Building or Project under the express or implied
invitation of Tenant and/or (ii) any breach by Tenant of its covenants and
obligations under any Article of, and/or Exhibit to, this Lease, and, subject to
the mutual waivers of subrogation set forth in this Lease, Tenant agrees to
indemnify and hold harmless Landlord and its successors and assigns and their
respective partners, managers, members, agents, officers, directors, and
employees from and against all claims, damages, losses, liabilities, lawsuits,
costs and expenses for any such damage or injury, including, without limitation,
court costs, and actual, reasonable attorneys’ fees and costs of investigation.
     (b) Subject to the insurance requirements and mutual waivers of subrogation
rights set forth in this Lease, Landlord shall indemnify and hold Tenant
harmless from and against any and all claims, damages, losses, liabilities,
lawsuits, costs and expenses (including, without limitation, court costs, and
actual, reasonable attorneys’ fees and costs of investigation) arising out of
any breach by Landlord of its covenants and obligations under any Article of
and/or Exhibit to this Lease, or any negligence of, or willful misconduct by,
Landlord, or any officer, employee, or contractor of Landlord. Tenant’s failure
to obtain any insurance coverage required under the terms of this Lease shall
void Landlord’s indemnity obligation to the extent such insurance would have
provided coverage for
Crescent Lakeside II

19



--------------------------------------------------------------------------------



 



the claim. Landlord’s failure to obtain any insurance coverage required under
the terms of this Lease shall void Tenant’s indemnity obligation to the extent
such insurance would have provided coverage for the claim.
     (c) The indemnification and hold harmless obligations of Section 8.06(a)
and (b) are expressly conditioned on the following: (i) that the indemnifying
party shall be notified by the party requesting indemnification in writing
promptly of any such claim or demand and whether said claim or demand is made by
a third party; (ii) that the indemnifying party shall have sole control of the
defense of any action or settlement or compromise; and (iii) that Landlord and
Tenant shall cooperate with each other in a reasonable way to facilitate the
settlement or defense of such claim or demand.
8.07 Limitation of Landlord’s Personal Liability.
     Tenant shall look solely to Landlord’s interest in the Building and the
Land for the recovery of any judgment against Landlord, and Landlord, its
partners, managers, members, officers, directors, employees, shareholders and
agents shall never be personally liable for any such judgment. The provisions
contained in the foregoing sentence are not intended to, and shall not, limit
any right that Tenant might otherwise have to obtain injunctive relief against
Landlord or Landlord’s successors in interest or any suit or action in
connection with enforcement or collection of amounts which may become owing or
payable under or on account of liability insurance maintained by Landlord.
8.08 Survival of Article 8.
     The rights and obligations contained in this Article 8 shall survive the
expiration or other termination of this Lease.
ARTICLE 9 — LANDLORD’S LIEN, DEFAULT, REMEDIES AND SUBORDINATION
9.01 Lien for Rent
Intentionally deleted
9.02 Default by Tenant.
     (a) Any failure by Tenant to fully and completely perform or comply with
any covenant, condition, term or provision on the part of Tenant to be performed
or complied with under any Article of, and/or Exhibit to, this Lease shall
constitute a breach of this Lease.
     (b) Landlord shall have the right to treat the occurrence of any one or
more of the following events as a default under this Lease (provided, no such
levy, execution, legal process or petition as set forth in Subsections
(3) through (7) below filed against Tenant shall constitute a default under this
Lease if Tenant shall vigorously contest the same by appropriate proceedings,
and shall remove or vacate the same within thirty (30) calendar days from the
date of its creation, service or filing):

  (1)   Tenant does not pay Rent or any other sum required to be paid by Tenant
under this Lease when due; provided, however, that Tenant shall be allowed one
(1) late payment of Rent in each calendar year of the Term, which late payment
shall not be deemed a default hereunder so long as such Rent is paid within five
(5) calendar days of the due date; or     (2)   Tenant does not perform or
comply with any covenant, condition, term or provision on the part of Tenant to
be performed or complied with under any Article of, and/or Exhibit to, this
Lease, and (i) such non-performance or non-compliance continues for twenty
(20) calendar days after written notice to Tenant, or (ii) such non-performance
or non-compliance is the same as or substantially similar to that of which
Tenant has previously received written notice of non-performance or
non-compliance from Landlord; or     (3)   the interest of Tenant under this
Lease is levied on under execution or other legal process; or     (4)   any
petition is filed by or against Tenant to declare Tenant a bankrupt or to delay,
reduce or modify Tenant’s debts or obligations; or     (5)   any petition is
filed to reorganize or modify Tenant’s debts or obligations; or     (6)   any
petition is filed to reorganize or modify Tenant’s capital structure; or     (7)
  Tenant is declared insolvent according to law; or     (8)   any assignment of
Tenant’s property is made for the benefit of creditors; or

Crescent Lakeside II

20



--------------------------------------------------------------------------------



 



  (9)   a receiver or trustee is appointed for Tenant or its property; or    
(10)   Tenant vacates or abandons the Leased Premises or any part thereof at any
time during the Term for a period of fifteen (15) or more continuous calendar
days; or     (11)   Tenant is a corporation and Tenant ceases to exist as a
corporation in good standing in the state of its incorporation; or     (12)  
Tenant is a partnership or other entity and Tenant is dissolved or otherwise
liquidated.

     (c) If any event of default by Tenant occurs as described in this
Section 9.02, then any option(s) which Tenant may have for the modification of
the Term or of the Leased Premises or otherwise pursuant to this Lease shall
automatically and immediately terminate and shall be of no further force or
effect.
     (d) Tenant expressly acknowledges and agrees that this Lease, as well as
any invoices and notices relating thereto, constitutes evidence of an
indebtedness within the meaning of North Carolina General Statutes
Section 6.21.2.
9.03 Landlord’s Remedies.
     Upon the occurrence of any default by Tenant under Section 9.02. Landlord
shall have the right to do and perform any one or more of the following, in
addition to, and not in limitation of, any other right or remedy permitted
Landlord under this Lease or at law or in equity:
     (a) Continue this Lease in full force and effect through the stated Term of
this Lease, and this Lease shall continue in full force and “effect as long as
Landlord does not terminate this Lease, and Landlord shall have the right to
collect Rent, Additional Rent and other charges when due;
     (b) Terminate this Lease and repossess the Leased Premises or terminate
Tenant’s right to possession without terminating this Lease and, under either
circumstance, be entitled to recover as damages a sum of money equal to the
total of the following:

  (1)   the cost of recovering the Leased Premises (including, but not limited
to, reasonable attorneys’ fees and costs of suit); and     (2)   the unpaid Rent
and any other sums accrued hereunder as of the date of Lease termination; and  
  (3)   the Base Rent and Additional Rent that would have been payable by Tenant
pursuant to this Lease during the remainder of the Term but for the termination
of this Lease, less the amount of Base Rent and Additional Rent, if any, which
Landlord shall actually receive during said remainder of the Term from other
tenant(s) to whom the Leased Premises may be rented. (To effectuate this
provision, Landlord shall be entitled to accelerate all Rent due during the
remainder of the Term and receive a judgment for said amount, with a continuing
obligation to credit such judgment with Rent which Landlord shall actually
receive during the remainder of the Term minus costs associated with collecting
that Rent); and     (4)   the reasonable costs and expenses of removing and
storing any of Tenant’s or any other occupant’s property left in the Leased
Premises, Building or Project after the date of Lease termination or after the
date of termination of possession; and     (5)   the reasonable costs and
expenses of refurbishing the Leased Premises to the condition necessary to
attempt to re-lease the Leased Premises at the prevailing market rental rate but
not in excess of Building-standard, normal wear and tear and loss by insured
casualty or condemnation excepted; and     (6)   any brokerage fees or
commissions payable by Landlord in connection with any re-leasing or attempted
re-leasing; and     (7)   all administrative costs and expenses in connection
with any re-leasing or attempted re-leasing; and     (8)   any increase in
insurance premiums caused by the vacancy of the Leased Premises; and     (9)  
the amount of any unamortized leasing commissions, any Tenant Improvement
expenses, any Tenant Improvement allowance or any other allowances, and
concessions previously made by Landlord to Tenant; and,

Crescent Lakeside II

21



--------------------------------------------------------------------------------



 



  (10)   any other sum of money, and damages owed by Tenant to Landlord, plus
interest on (1) through (7) above at the rate of the lesser of eighteen percent
(18%) per annum or the highest rate allowed by applicable law.

     (c) File suit to recover any sums falling due under the terms of this
Section 9.0, from time to time within the applicable statutes of limitation, and
no delivery to or recovery by Landlord of any portion due Landlord shall be any
defense in any action to recover any amount not theretofore reduced to judgment
in favor of Landlord;
     (d) Enter upon the Leased Premises and do whatever Tenant is obligated to
do under the terms of this Lease, and Tenant shall reimburse Landlord on demand
for any reasonable expenses which Landlord may incur in effecting compliance
with Tenant’s obligations under this Lease plus fifteen percent (15%) of such
cost to cover overhead, and Tenant expressly agrees that Landlord shall not be
guilty of trespass or liable for any damages resulting to Tenant from such
action. No action taken by Landlord under this Section 9.03 shall relieve Tenant
from any of its obligations under this Lease or from any consequences or
liabilities arising from the failure to perform such obligations;
     (e) Without waiving such default, apply all or any part of any Security;
     (f) Change all door locks and other security devices of Tenant at the
Leased Premises, the Building and/or the Project, and Landlord shall not be
required to provide the new key or security device to Tenant except during
Tenant’s regular business hours, and only upon the condition that Tenant has
cured any and all defaults hereunder, and in the case where Tenant owes Rent to
Landlord, reimbursed Landlord for all Rent and other sums due Landlord
hereunder. Landlord, on terms and conditions satisfactory to Landlord in its
sole, reasonable discretion, may upon request from Tenant’s employees, enter the
Leased Premises for the purpose of retrieving therefrom personal property of
such employees; however, Landlord shall have no obligation to do so.
     (g) Request Tenant’s written acknowledgement (to be provided to Landlord
within ten (10) business days of Landlord’s request) that Tenant, through its
default, has released possession of the Leased Premises and that Landlord has
the right to lease the Leased Premises to a third party.
9.04 Mitigation of Damages.
     (a) Landlord shall use commercially reasonable efforts to re-lease the
Leased Premises and otherwise mitigate Landlord’s damages under this Lease.
Landlord shall be deemed to have used objectively reasonable efforts to fill the
Leased Premises by advising Landlord’s leasing agent of the availability of the
Leased Premises and advising at least one (1) outside commercial brokerage
entity of the availability of the Leased Premises; provided, however, that
Landlord shall not be obligated to re-lease the Leased Premises before leasing
any other unoccupied portions of the Building and any other property under the
ownership or control of Landlord in the Project.
     (b) Tenant hereby expressly agrees that Tenant’s failure to provide the
acknowledgement described in Section 9.03(g) will impair Landlord’s ability to
mitigate its damages by re-leasing the Leased Premises.
     (c) If Landlord receives any payments from the re-leasing of the Leased
Premises, any such payments shall reduce the damages to Landlord as provided in
Subsection 9.03 (b) and elsewhere in this Lease.
9.05 Rights of Landlord in Bankruptcy.
     Nothing in this Lease shall limit or prejudice the right of Landlord to
prove for and obtain in proceedings for bankruptcy or insolvency, by reason of
the expiration or termination of this Lease, an amount equal to the maximum
allowed by any statute or rule of law in effect at the time when, and governing
the proceedings in which, the damages are to be proved, whether or not the
amount be greater, equal to, or less than the amount of the loss or damages
referred to in this Article 9. In the event that under applicable law, the
trustee in bankruptcy or Tenant has the right to affirm this Lease and continue
to perform the obligations of Tenant hereunder, such trustee or Tenant shall, in
such time period as may be permitted by the bankruptcy court having
jurisdiction, cure all defaults of Tenant outstanding as of the date this Lease
is so affirmed and provide to Landlord such adequate assurances as may be
necessary to ensure Landlord of the continued performance of Tenant’s
obligations under this Lease.
Crescent Lakeside II

22



--------------------------------------------------------------------------------



 



9.06 Default by Landlord.
     In the event Landlord, due to its willful misconduct or gross negligence,
fails to perform or observe any of its obligations under this Lease, provided
any such failure is not a result of any act of God, force majeure or act or
omission of Tenant, and any such failure continues for fifteen (15) calendar
days after notice from Tenant, which notice shall specify the nature and extent
of the default, and Landlord is not proceeding to cure said default, and has not
disputed Tenant’s claim of Landlord’s default, Tenant’s sole remedies shall be
the legal remedy of actual damages or the equitable remedy of specific
performance. Landlord shall have such additional time as is reasonably necessary
to cure the default so long as Landlord commenced the cure of such default
within said fifteen (15) day period and is diligently proceeding to cure the
same. In such event, Tenant shall have no right to sue for damages or specific
performance, until such additional period of time shall have expired, so long as
Landlord shall be diligently pursuing the cure of such default. Notwithstanding
anything to the contrary in this Section, Landlord shall also be in default of
this Lease, if it fails to make a Base Rent Abatement payment, under
Section 4.01 of this Lease, within the later of: (i) the tenth (10th) day of the
month in which the Base Rent Abatement payment is to be made; or (ii) ten
(10) calendar days after Landlord receives Tenant’s monthly Rent for the month
in which the Base Rent Abatement payment is to be made.
9.07 Non-Waiver.
     Failure of Landlord to declare any default immediately upon occurrence
thereof, or delay in taking any action in connection therewith, shall not waive
such default and Landlord shall have the right to declare any such default at
any time and take such action as might be lawful or authorized in this Lease or
at law or in equity.
9.08 Attorney’s Fees.
     Upon the occurrence of any default by Landlord or Tenant under this Lease,
Landlord or Tenant, as the case may be, shall have the right to arrange for
legal representation regarding the enforcement of all or any part of this Lease,
the collection of any Rent or other sums due or to become due, or recovery of
the possession of the Leased Premises. The prevailing party (i.e. the party
which substantially obtains the damages or other relief sought) shall be
indemnified by the unsuccessful party for all actual, reasonable attorneys’
fees, whether suit is actually filed or not, and any costs of investigation and
court costs.
9.09 Subordination; Estoppel Certificate.
     This Lease is and shall be subject and subordinate to any and all ground or
similar leases affecting the Building, and to all mortgages which may now or
hereafter encumber or affect the Building and to all renewals, modifications,
consolidations, replacements and extensions of any such leases and mortgages;
provided that, at the option of any such landlord or mortgagee, this Lease shall
be superior to the lease or mortgage of such landlord or mortgagee. The
provisions of this Section shall be self-operative and shall require no further
consent or agreement by Tenant. Tenant shall, however, execute and return any
estoppel certificate, subordination agreement, consent or agreement reasonably
requested by any such landlord or mortgagee, or by Landlord, within ten
(10) calendar days after receipt of same, including, without limitation, an
estoppel certificate substantially in the form attached hereto as Exhibit E.
Tenant shall, at the request of Landlord or any mortgagee of Landlord secured by
a lien on the Building or any landlord to Landlord under a ground lease of the
Building, furnish such mortgagee and/or landlord with written notice of any
default by Landlord at least sixty (60) calendar days prior to the exercise by
Tenant of any rights and/or remedies of Tenant hereunder arising out of such
default.
9.10 Attornment
     If any ground or similar lease or mortgage is terminated or foreclosed,
Tenant shall, upon request, attorn to the landlord under such lease or the
mortgagee or purchaser at such foreclosure sale, as the case may be, and execute
instruments) confirming such attornment. In the event of such a termination or
foreclosure and upon Tenant’s attornment as aforesaid, Tenant shall
automatically become the tenant of the successor to Landlord’s interest without
change in the terms or provisions of this Lease; provided, such successor to
Landlord’s interest shall not be bound by (i) any payment of rent for more than
one month in advance except prepayments of Security for the Lease, if any, or
(ii) any amendments or modifications of this Lease made without the prior
written consent of such landlord or mortgagee. Notwithstanding anything to the
contrary contained in this Section, Tenant shall be obligated to attom to a new
landlord only if the holder of any recorded first mortgage or deed of trust lien
grants Tenant a non-disturbance agreement on the lender’s standard form that
provides that Tenant shall have the right to remain in possession of the Leased
Premises in accordance with the terms of this Lease so long as Tenant is not in
default hereunder.
Crescent Lakeside II

23



--------------------------------------------------------------------------------



 



9.11 Accord and Satisfaction.
     No payment by Tenant or receipt by Landlord of an amount less than is due
under this Lease shall be deemed to be other than payment towards or on account
of the earliest portion of the amount then due, nor shall any endorsement or
statement on any check or payment in any letter accompanying any check or
payment be deemed an accord and satisfaction, and Landlord shall have the right
to accept any such check or payment without prejudice to Landlord’s right to
recover the balance of such amount or to pursue any other remedy available to
Landlord.
9.12 Survival of Article 9.
     The rights and obligations contained in this Article 9 shall survive the
expiration or other termination of this Lease.
ARTICLE 10 — ASSIGNMENT AND SUBLEASE
10.01 Assignment or Sublease.
     (a) Tenant shall not, voluntarily, by operation of law, or otherwise,
(i) assign, transfer, mortgage, pledge, or otherwise transfer or encumber
(collectively, “assign”) all or any part of Tenant’s right and interest in this
Lease or in the Leased Premises or (ii) sublease the Leased Premises or any part
thereof without the prior written consent of Landlord, which consent shall not
be unreasonably withheld, conditioned or delayed, and any attempt to do any of
the foregoing without such written consent shall be null and void and shall
constitute a default under this Lease.
     (b) Notwithstanding anything to the contrary contained in this Lease,
Landlord may disapprove, at Landlord’s sole discretion, any proposed subtenant
or proposed assignee (i) whose credit history or references from prior
landlord(s) are unsatisfactory or (ii) whose use (in type or intensity) of the
Leased Premises or any building in the Project (including occupancy and/or
parking) would, in Landlord’s sole but reasonable discretion, materially vary
from that of Tenant or (iii) with whom Landlord would not normally enter into a
direct lease, including, without limitation one which may (A) compete with or
otherwise adversely affect a current or prospective tenant in the Building or in
any building in the Project, a member of Landlord or a prospective purchaser of
the Building or any building in the Project or (B) adversely affect the
marketability, value or reputation of other leased space in the Building or in
any building in the Project.
     (c) Further notwithstanding anything to the contrary contained in this
Lease, in no event shall Tenant assign this Lease or sublease the Leased
Premises to any entity (i) engaged in the commercial real estate business,
including, without limitation, property management, the brokerage, ownership or
development of competitive properties, or the provision of “Executive Suites” or
any similar arrangement or (ii) which would cause Landlord to be m default of
another lease in the Building or Project.
     (d) Landlord’s consent to any assignment or sublease hereunder does not
constitute a waiver of its right to disapprove of any further assignment or
sublease.
     (e) If Tenant desires to assign this Lease or sublease the Leased Premises
or any part thereof, Tenant shall give Landlord written notice of such desire at
least sixty (60) calendar days in advance of the date on which Tenant desires to
make such assignment or sublease, together with a non-refundable fee of Seven
Hundred Fifty Dollars ($750.00) (the “Administration Fee”). The Administration
Fee shall be waived for the first (1st) assignment or sublease, but shall be
charged for each assignment or sublease thereafter. Landlord shall then have a
period of thirty (30) calendar days following receipt of such notice within
which to notify Tenant in writing that Landlord elects (i) to terminate this
Lease as to the space so affected as of the date so specified by Tenant, in
which event Tenant shall be relieved of all further obligations hereunder as to
such space or (ii) to permit Tenant to assign this Lease or sublease such space,
or (iii) to refuse to consent to Tenant’s assignment or subleasing such space
and to continue this Lease in full force and effect as to the entire Leased
Premises. If Landlord should fail to notify Tenant in writing of such election
within the thirty (30) calendar day period, Landlord shall be deemed to have
elected option (iii) above.
     (f) If Landlord elects option (ii) above and approves the assignment or
sublease, then (i) if the rent agreed upon between Tenant and subtenant is
greater than the Monthly Base Rent that Tenant is obligated to pay to Landlord
under this Lease, fifty percent (50%) of such excess rent, (exclusive of
Tenant’s reasonable, documented
Crescent Lakeside II

24



--------------------------------------------------------------------------------



 



costs of subleasing the Leased Premises, including, but not limited to,
commissions, marketing costs and tenant improvements), shall be deemed
Additional Rent owed by Tenant and payable to Landlord in the same manner that
Tenant pays the Rent hereunder, (ii) Tenant shall be solely responsible for all
costs, including but not limited to, the cost of any work required due to any
changes in the building, fire or other municipal, state, or federal codes
(including the Americans with Disabilities Act) after the date of this Lease,
together with all costs of providing any additional certificate of occupancy
required for the subleased space or assigned premises, and (iii) in the event of
an assignment to a person or entity whose credit-worthiness or net-worth value
is less than Tenant’s as of the Execution Date, in Landlord’s sole discretion,
then Landlord may require additional Security from Tenant and/or such assignee
as a condition precedent to Landlord’s approval of the assignment of the Lease.
     (g) In addition to the Administration Fee, Tenant shall pay Landlord’s
actual reasonable attorneys’ fees associated with any requested assignment or
sublease hereunder regardless of whether Landlord consents to any such
assignment or sublease.
     (h) Except as provided in Subsection (i) below, assignment or subleasing by
Tenant shall not relieve Tenant of any obligations under this Lease, and Tenant
shall remain fully liable hereunder.
     (i) In the event Tenant desires to assign this Lease as part of a merger
between Tenant and a third party, an intended result of which is that Tenant
will be absorbed and will cease to exist as a separate business entity, Tenant
shall provide written notification to such third party/assignee that (i) this
Lease gives Landlord the right to require from such third party/assignee such
security for the Lease as Landlord, in its sole discretion, deems necessary for
Landlord’s protection (the “New Security”, which Landlord may treat as part of
the Security set forth in this Lease) and that (ii) if such third party/assignee
does not provide New Security to Landlord within ten (10) business days of the
later of the (A) completion of such merger or (B) the execution of a Lease
assignment and assumption document by Tenant and assignee, then Landlord shall
have the right to deem assignee in default under this Lease and to exercise all
rights and remedies as are granted to Landlord under this Lease and under law.
     (j) Any assignment or sublease agreement shall include the right by
Landlord to relocate the assignee or subtenant to alternative space in the
Building or Project, provided that the alternative space is comparable in size
and quality and that such relocation is at Landlord’s cost and expense.
     (k) If Tenant is not a public company that is registered on a national
stock exchange or that is required to register its stock with the Securities and
Exchange Commission under Section 12(g) of the Securities and Exchange Act of
1934, any change in a majority of the voting rights or other controlling rights
or interests of Tenant, except for changes related to debt or equity financing,
shall be deemed an assignment for the purposes hereof, and the provisions of
this Section 10.01 shall fully apply.
     (1) Notwithstanding the foregoing, Tenant shall have the right, subject to
the conditions contained in this Section 10.0,. including obtaining Landlord’s
consent prior to such assignment or sublease, and also provided Tenant pays the
Administration Fee and Landlord’s actual reasonable attorneys’ fees associated
with Landlord’s review and documentation of same promptly upon receipt of
Landlord’s invoice therefor, to assign this Lease or sublet all or any portion
of the Leased Premises to (i) any entity resulting from a merger or
consolidation with Tenant; (ii) any entity succeeding to the business and assets
of Tenant; (iii) any subsidiary or affiliate of Tenant; and (iv) any entity
which is part of or affiliated with Tenant (any of the foregoing shall be deemed
an “Affiliate”), so long as such Affiliate shall be of at least the same net
worth value and credit worthiness as Tenant, in Landlord’s sole but reasonable
discretion, at the time of the transfer, and none of the same shall release
Tenant, and Tenant shall remain liable to Landlord for full performance of
Tenant’s obligations under this Lease, and shall be jointly and severally liable
with such Affiliate, and shall hold Landlord and Landlord’s successors and
assigns, and their respective partners, managers, members, officers, directors,
employees, shareholders and agents harmless from and against all demands,
claims, actions, damages, losses, liabilities, judgments, costs and expenses
(including, without limitation, Hazardous or Toxic Materials clean up costs,
court costs, attorneys’ fees and costs of investigation) arising out of any of
the events described in Subsection 8.06 (a) (ii) through (iv).
10.02 Assignment by Landlord.
     Landlord shall have the right to transfer and assign, in whole or in part,
all its rights and obligations hereunder and in the Building and all other
property referred to herein, and in such event and upon such transfer
Crescent Lakeside II

25



--------------------------------------------------------------------------------



 



(any such transferee to have the benefit of, and be subject to, the provisions
of Section 6.07 and Section 8.07 hereof), and provided Landlord provides Tenant
with notice of such transfer, no further liability or obligation shall
thereafter accrue against Landlord under this Lease.
ARTICLE 11 – TENANT WARRANTIES; INCORPORATION OF EXHIBITS; COMMISSION(S),
CONFIDENTIALITY, SURVIVAL, NOTICES, BINDING EFFECT AND MISCELLANEOUS
11.01 Tenant Warranties.
     (a) “Patriot Act” means the USA PATRIOT Act of 2001, Pub.L.No. 107-56,
together with all laws, rules, regulations and orders issued in connection
therewith.
     (b) “Anti-Money Laundering Laws” means those United States of America
(“U.S.” or “United States”) laws, rules, regulations, orders and sanctions,
state and federal, criminal and civil, that (i) limit the use of and/or seek the
forfeiture of proceeds from illegal transactions, (ii) limit commercial
transactions with designated countries or individuals believed to be terrorists,
narcotic dealers or otherwise engaged in activities contrary to the interest of
the United States, (iii) require identification and documentation of the parties
with whom a financial institution conducts business and/or (iv) are designed to
disrupt the flow of funds to terrorist organizations.
     (c) Tenant warrants to Landlord that any and all consents and approvals
required of third parties (including, without limitation, its Board of Directors
or partners, where applicable) for the execution, delivery and performance of
this Lease have been obtained, that Tenant has the right and authority to enter
into and perform its covenants contained in this Lease and that Tenant has the
right and authority to conduct business in the State of North Carolina and shall
maintain all such right and authority during the Term.
     (d) Tenant warrants to Landlord that neither Tenant, nor any officer,
director, partner, member, affiliate or majority shareholder of Tenant, has ever
been the subject of a petition for relief under the United States Bankruptcy
Code, whether voluntarily or involuntarily.
     (e) Tenant makes the following additional warranties to Landlord:

  (1)   Tenant shall comply with all applicable U.S., North Carolina and
municipal laws and regulations throughout the Term, as such Term may be extended
as set forth in this Lease;     (2)   Neither Tenant nor any person or entity
that directly owns a ten percent (10%) or greater equity interest in Tenant, nor
any of its officers, directors or managing members, is a person or entity with
whom U.S. persons or entities are restricted from doing business under U.S. laws
and regulations, including regulations of the Office of Foreign Assets Control
(“OFAC”) of the Department of the Treasury;     (3)   Tenant’s activities do not
violate the International Money Laundering Abatement and Financial
Anti-Terrorism Act of 2001 or the regulations or orders promulgated thereunder
(as amended from time to time, the “Money Laundering Act”);     (4)   Tenant has
taken, and shall continue to take at all times following the execution of this
Lease, all actions as required by law to ensure that the funds used to make
payments under this Lease are derived (i) from transactions that do not violate
U.S. law or, to the extent such funds originate outside the U.S., do not violate
the laws of the jurisdiction in which they originated and (ii) from permissible
sources under U.S. law or, to the extent such funds originate outside the U.S.,
under the laws of the jurisdiction in which they originated;     (5)   Neither
Tenant nor any person or entity that directly owns a ten percent (10%) or
greater equity interest in Tenant nor any of its officers, directors or managing
members is under investigation by any governmental authority for, nor has been
charged with or convicted of, money laundering, drug trafficking, or terrorist
related activities;     (6)   Tenant has not been assessed civil or criminal
penalties under any Anti-Money Laundering Laws; and     (7)   Tenant has not had
any of its funds seized or forfeited in any action under any Anti-Money
Laundering Laws.

Crescent Lakeside II

26



--------------------------------------------------------------------------------



 



11.02 Incorporation of Exhibits.
     The terms and provisions of Exhibits A-G described herein and attached
hereto are hereby made a part hereof for all purposes; provided, however, that,
unless otherwise expressly stated, in the event of a conflict between the terms
of this Lease and the terms of any Exhibit attached hereto, the terms of this
Lease shall control.
11.03 Commission(s).
     Landlord shall pay to the Broker named in Subsection 2.01(1), a real estate
brokerage commission only as set forth in a separate management, listing and/or
commission agreement(s). Broker, and not Landlord, shall pay to the Co-Broker,
if any, named in Subsection 2.01(l), a real estate brokerage commission by the
Broker only as set forth in a separate co-brokerage commission agreement
Landlord and Tenant each hereby represent and warrant to the other that they
have not employed or contracted with any agents, brokers or parties in
connection with this Lease, other than those named in Subsection 2.01(1), and
each agrees that it shall hold the other harmless from and against any and all
claims of all other agents, brokers or other parties claiming by, through or
under the respective indemnifying party. The rights and obligations contained in
this Section shall survive the expiration or other termination of this Lease.
11.04 Confidentiality.
     Tenant, its partners, members, managers, officers, employees and agents
shall not disclose the terms and conditions of this Lease to any third party,
except for purposes of accounting and legal review of Tenant’s business, and
Landlord may treat any such unauthorized disclosure as a default of this Lease,
which may be subject to injunctive relief in addition to all other remedies
available at law or in equity, including the remedy of specific performance and
Landlord’s right to recover damages. The rights and obligations contained in
this Section shall survive the expiration or other termination of this Lease.
11.05 Survival
     Provisions intended by their terms or context to survive the expiration or
any other termination of this Lease shall so survive with respect to events
occurring during the Term of this Lease but shall expire pursuant to applicable
statutes of limitation.
11.06 Notices.
     Except as otherwise provided in this Lease, any statement, notice, or other
communication which Landlord or Tenant may desire or is required to give to the
other shall be in writing and shall be deemed sufficiently given or rendered
(i) if hand delivered, as of the date of written acknowledgement of the delivery
by any representative or agent of the party to whom the delivery is made, or
(ii) if sent by registered or certified mail, postage prepaid, return receipt
requested, or Federal Express or similar overnight courier as of the date noted
on the written affirmation of delivery, to the addresses for Landlord and Tenant
set forth in Subsection 2.01(k), or at such other address(es) as either party
shall designate from time to time by ten (10) calendar days prior written notice
to the other party. Tenant shall obtain written acknowledgement from Landlord
recognizing any change in Tenant’s address for the purposes of this Section, or
such change shall not be effective as against Landlord.
11.07 Binding Effect.
     Upon execution by Tenant, this Lease and all of the covenants, conditions
and agreements contained herein shall be binding upon, and inure to the benefit
of, Tenant, its legal representatives and successors, and, to the extent
assignment may be approved by Landlord hereunder, Tenant’s assigns. Upon
execution by Landlord, this Lease and all of the covenants, conditions and
agreements contained herein shall be binding upon and inure to the benefit of
Landlord, its legal representatives, successors and assigns.
11.08 Miscellaneous.
     (a) No custom or practice which may evolve between the parties in the
administration of the provisions of this Lease shall waive or diminish the right
of Landlord to require performance by Tenant in complete accordance with the
provisions of this Lease.
     (b) Section headings are included for convenience only and are not to be
used to construe or interpret this Lease. Pronouns of any gender shall include
the other genders, and either the singular or the plural shall include the
other.
Crescent Lakeside II

27



--------------------------------------------------------------------------------



 



     (c) All rights and remedies of Landlord under this Lease shall be
cumulative, and none shall exclude any other rights or remedies allowed by law.
This Lease is declared to be a North Carolina contract, and all of the terms
hereof shall be construed according to the laws of the State of North Carolina.
     (d) This Lease is for the sole benefit of Landlord and Tenant, and no third
party shall be deemed a third party beneficiary of this Lease without the
express written consent of Landlord and Tenant.
     (e) This Lease may not be altered, changed or amended, except by an
instrument in writing executed by all parties hereto. Further, the terms and
provisions of this Lease shall not be construed against or in favor of a party
hereto merely because such party is the “Landlord” or the “Tenant” hereunder or
such party or its counsel is the draftsman of this Lease.
     (f) Whenever in this Lease there is imposed upon Landlord the obligation to
use its best efforts, reasonable efforts or diligence, Landlord shall be
required to do so only to the extent the same is economically feasible and
otherwise will not impose upon Landlord extreme financial or other business
burdens.
     (g) If any term or provision of this Lease, or the application thereof to
any person or circumstance, shall to any extent be invalid or unenforceable, the
remainder of this Lease, or the application of such provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each provision of this Lease shall be valid and
shall be enforceable to the extent permitted by law.
     (h) Tenant may record Landlord’s standard memorandum of lease, provided,
(i) such recordation is done by Tenant, at Tenant’s sole cost and expense, and
(ii) Tenant executes a cancellation of the memorandum of lease concurrently with
Tenant’s execution of the memorandum of lease. Landlord expressly agrees and
warrants that Landlord shall keep said cancellation in Tenant’s Lease file and
shall record said cancellation only at the expiration or earlier termination of
this Lease.
     (i) “Square feet” or “square foot” as used in this Lease includes the area
contained within the space occupied by Tenant (as measured by the June 7, 1996,
BOMA standard for measuring OFFICE AREA), multiplied by a common area percentage
factor.
     (j) “Business day(s)” as used in this Lease shall mean the days of the week
which are Monday through Friday, except when any such day is also a holiday that
is listed on the Building Rules.
     (k) Tenant understands and agrees that the property manager for the
Building is the agent of Landlord and is acting at all times in the best
interest of Landlord. Any and all information pertaining to this Lease that is
received by the property manager shall be treated as though received directly by
Landlord.
     (1) This Lease may be executed in any number of counterparts, each of which
shall be an original, but all of which taken together shall constitute one and
the same instrument.
     (m) One (1) time during each calendar year of the Term and at any time
Tenant is in default of this Lease, Tenant shall provide Landlord, upon ten
(10) calendar days’ notice, a true, accurate and complete copy of Tenant’s
financial statements, including income and expense statements and balance
sheets, which shall reflect the most recent quarter and most recent year-end at
the time of such review. Landlord shall keep all such financial information
confidential and shall not disclose such information to third parties, unless
the third parties need to know the information in conjunction with their
management of the Building on Landlord’s behalf or legally compelled to do so.
     (n) Landlord shall have the right to use Tenant’s name in marketing
literature and releases to news media.
(The remainder of this page intentionally left blank.)
Crescent Lakeside II

28



--------------------------------------------------------------------------------



 



ARTICLE 12 — ENTIRE AGREEMENT AND LIMITATION OF WARRANTIES
12.01 ENTIRE AGREEMENT AND LIMITATION OF WARRANTIES.
     TENANT AGREES THAT THIS LEASE AND THE EXHIBITS ATTACHED HERETO CONSTITUTE
THE ENTIRE AGREEMENT OF THE PARTIES AND THAT ANY AND ALL PRIOR CORRESPONDENCE,
MEMORANDA, AGREEMENTS AND UNDERSTANDINGS (WRITTEN AND ORAL) ARE SUPERSEDED BY
THIS LEASE. TENANT FURTHER AGREES THAT THERE ARE NO, AND TENANT EXPRESSLY WAIVES
ANY AND ALL, WARRANTEES WHICH EXTEND BEYOND THOSE EXPRESSLY SET FORTH IN THIS
LEASE OR IMPLIED WARRANTIES OF MERCHANTABILITY, HABITABLITY, FITNESS FOR A
PARTICULAR PURPOSE OR OF ANY OTHER KIND ARISING OUT OF THIS LEASE.
     IN TESTIMONY WHEREOF, the parties hereto have caused this Lease to be
executed by their respective duly authorized representatives, as of the date
first aforesaid.

                          LANDLORD:
 
                        Crescent Lakeside, LLC, a North Carolina limited
liability company
 
                        By:   Capital Associates Management, LLC, a North
Carolina
limited liability company, Manager
 
               
 
          By:   /s/ Frank P. Baird
 
               
 
              Frank P. Baird, Delegate Manager
 
                        TENANT:
 
                        Cornerstone BioPharma Holdings, Inc., a Delaware
corporation
 
                        By:   /s/ Chenyqua Baldwin               Attest:        
   
 
                        Name:   Chenyqua Baldwin              
By:
               
 
                                     Secretary   Title:   Vice President,
Executive Officer              

Crescent Lakeside II

29



--------------------------------------------------------------------------------



 



EXHIBIT A-l
FLOOR PLAN(S) OF THE LEASED PREMISES
(MAP) [b72760ctb7276004.gif]
Crescent Lakeside II

30



--------------------------------------------------------------------------------



 



EXHIBIT A-2
THE LAND
BEING all of parcel “05” The Crescent, containing 20.58 acres as shown on that
plat entitled “The Crescent, Tracts “02”, “05” and Common Open Space” as shown
in Book of Maps 1999, Pages 2375 and 2376, Wake County Registry.
(The remainder of this page intentionally left blank.)
Crescent Lakeside II

31



--------------------------------------------------------------------------------



 



EXHIBIT A-3
(MAP) [b72760ctb7276005.gif]
Crescent Lakeside II

32



--------------------------------------------------------------------------------



 



EXHIBIT B
ACCEPTANCE OF LEASED PREMISES MEMORANDUM
     Pursuant to the Lease dated                     , 20___, by and between
Crescent Lakeside, LLC, a North Carolina limited liability company (“Landlord”),
and Cornerstone BioPharma Holdings, Inc., a Delaware corporation (“Tenant”), for
the Leased Premises located in Suite 250, at 1255 Crescent Green, Cary, North
Carolina 27518, with a Commencement Date of                     , 20___,
Landlord and Tenant hereby agree that:
1. Except for those items shown on the attached “punch list”, which Landlord
shall use reasonable efforts to remedy within thirty (30) calendar days after
the date hereof, Landlord has fully completed the construction work required of
Landlord under the terms of the Lease and the workletter attached as Exhibit C
thereto.
2. The Leased Premises are tenantable, Landlord has no further obligation for
construction (except as specified above), and Tenant acknowledges that the
Leased Premises are satisfactory in all respects.
All other terms and conditions of the Lease are hereby acknowledged to be
unchanged.
Agreed and Executed this      day of                     , 20     .

                      TENANT:
 
                    Cornerstone BioPharma Holdings, Inc., a Delaware corporation
 
           
 
      By:    
 
            Attest:        
 
      Name:    
 
           
By:
           
 
                                 Secretary   Title:    
 
           

Crescent Lakeside II

33



--------------------------------------------------------------------------------



 



EXHIBIT C
WORKLETTER AGREEMENT

1)   Shell Condition. Tenant Improvements and Cost. The “shell condition” of the
Leased Premises shall consist of a concrete floor, peripheral windows or walls
ready for paint, depending on the configuration of the Leased Premises; core and
corridor walls necessary for multi-tenant occupancy; a sufficient number of 2’ x
2’ tegular ceiling tiles to complete the ceiling, such tiles to be delivered to
and stored on the floor of the Leased Premises; plumbing “wet columns” at
several locations per floor; a heating, ventilating and air conditioning system
consisting of VAV boxes with rigid ductwork (high and medium pressure) in place;
one (1) fluorescent lighting fixture per ninety-five (95) square feet of
occupied space, such fixtures to be delivered to and stored on the floor of the
Leased Premises; window blinds; and electrical grids installed above the ceiling
that will provide for power and lighting. All demolition of and improvements
made to the shell condition of the Leased Premises in accordance with the
Schematic Space Plan and Detailed Plans (both defined below) shall be deemed the
“Tenant Improvements”. Landlord shall be responsible for the costs and expenses
of designing and constructing the Tenant Improvements described in Exhibit C-l
and Section 2 of this Workletter Agreement, including any architectural fees and
the costs of any plumbing, mechanical and electrical work set forth herein.

2)   Design. Landlord shall cause an architect and one or more engineers, each
of whom shall be designated by Landlord in its sole discretion, to consult with
Tenant and to prepare architectural, plumbing, mechanical and electrical plans
that are (i) consistent with the “Schematic Space Plan” for the Leased Premises
(which Schematic Space Plan shall include the scope of assumptions and
clarifications), which is attached hereto as Exhibit C-l, (ii) sufficiently
detailed for approval and construction of the Tenant Improvements, and (iii)
subject to Landlord’s approval, in its sole discretion (the “Detailed Plans”).
All partitions, doors, hardware, ceiling tile, window coverings, plumbing, HVAC,
lighting fixtures, switches, outlets and life safety items shall be designed in
Landlord’s standard manner. Carpet, paint, wall covering, and millwork shall be
selected and designed in Landlord’s standard manner and from Landlord’s standard
finishes, unless otherwise requested by Tenant, in accordance with Section 4
herein. Tenant shall furnish to Landlord all other information and technical
data reasonably necessary for the preparation of the Detailed Plans within two
(2) business days of Landlord’s request therefor, or as otherwise agreed to by
Tenant and Landlord, so as not to delay the design, pricing, approval and
construction of the Tenant Improvements by the Target Commencement Date. Tenant
has authorized Chenyqua Baldwin (“Tenant’s Representative”) to represent it for
all purposes related to the design and construction of the Tenant Improvements,
including approval of the Plans and any Change Orders (as defined below), and
approval by Tenant’s Representative shall constitute approval by Tenant.

3)   Approval of Plans. Landlord shall submit to Tenant for Tenant’s approval
the Detailed Plans. Within ten (10) business days after its receipt of the
Detailed Plans, Tenant shall approve the Detailed Plans in writing, subject to
any modifications or changes in the Detailed Plans requested by Tenant.
Landlord, in its sole discretion, shall retain final approval rights for the
Detailed Plans. After Tenant’s approval of the Detailed Plans, or in the event
Tenant does not respond to Landlord within such ten (10) business day period,
the Detailed Plans shall be deemed to be approved by Tenant, and such approved
Detailed Plans shall be thereafter deemed the “Plans”. Any subsequent changes or
modifications to the Plans shall be made and accepted in writing by Landlord and
Tenant and shall constitute an amendment to the Lease.

4)   Change Orders, Tenant Requested Changes and Cost. If Tenant makes any
changes or modifications to the Schematic Space Plans (“Change Orders”), Tenant
shall be responsible for any additional costs and expenses related to the
Changes Orders. Tenant shall be provided with a Cost Statement related to each
Change Order in conjunction with the Change Order. Tenant shall approve the Cost
Statement in the same manner as that provided in the Change Order for approving
the Change Order. If an approval provision is not included in the Change Order,
Tenant shall have two (2) business days to approve the additional Cost
Statement. If Tenant does not approve the additional Cost Statement within the
two (2) business day period, the additional Cost Statement shall be deemed
approved by Tenant. Following the approval of any Cost Statement by Tenant,
Tenant shall pay the costs of any Change Order within ten (10) calendar days of
receipt of an invoice from Landlord for the same; provided that Landlord
reserves the right to require

Crescent Lakeside II

34



--------------------------------------------------------------------------------



 



    Tenant to pay the costs of any Change Orders that exceed Five Thousand
Dollars ($5,000.00), prior to commencing work on the Change Order.

5)   Construction. After Tenant (i) approves the Detailed Plans (or if Tenant
does not respond to Landlord regarding the Detailed Plans, as set forth in
Section 4 herein), and (ii) if there are Tenant Requested Improvements (other
than Change Orders), pays any and all costs related to the Tenant Requested
Improvements, then Landlord shall be entitled to cause, and shall cause, the
general contractor designated by Landlord to construct the Tenant Improvements
in accordance with the Plans.

6)   Delay. The Commencement Date, Expiration Date, and commencement of
installments of Monthly Base Rent shall not be postponed or delayed as a result
of:

  i.   Tenant’s failure to furnish information or consult with Landlord or
Landlord’s architects or engineers when requested in order to prepare the
Detailed Plans;     ii.   If there are any Tenant Requested Improvements,
Tenant’s failure to approve the Cost Statement or, if applicable, to pay any
cost as provided in Sections 4 and 5 herein;     iii.   Changes to the Plans
requested or caused by Tenant after Tenant’s approval of the Detailed Plans; or,
    iv.   Any other delay from any other cause attributable to Tenant, its
agents, consultants, contractors, subcontractors or employees.

7.   Tenant’s Access to Leased Premises. Landlord shall permit Tenant and its
agents reasonable access to the Leased Premises during normal business hours
fourteen (14) calendar days prior to the Target Commencement Date for the
purpose of installing telephone and computer cabling, equipment, fixtures and
other personal property, and such entry and use of the Leased Premises shall not
constitute acceptance of the Leased Premises nor Tenant’s acknowledgment of the
Commencement Date of the Lease, unless Tenant commences the operation of any
portion of its business therein. This right of entry onto the Leased Premises is
a license from Landlord to Tenant which is subject to revocation in the event
that Tenant or its employees, contractors or agents causes or is the cause of
any code or governmental violation, labor dispute, delay or damage during such
period which results from, whether directly or indirectly, the installation or
delivery of the foregoing, or otherwise becomes in default of any term, covenant
or condition of this Lease as provided in Section 9.02. Prior to Tenant’s entry
onto the Leased Premises in accordance herewith, Tenant shall demonstrate to
Landlord that it has obtained the insurance required and is in compliance with
Section 8.04 of the Lease. Under no circumstances shall Landlord be liable or
responsible for and Tenant agrees to assume all risk of loss or damage to such
telephone and computer cabling, equipment, fixtures and other personal property
and to indemnify, defend and hold Landlord harmless from any liability, loss or
damage arising from any damage to the property of Landlord, or its contractors,
employees or agents, and any death or personal injury to any person or persons
to the extent caused by, attributable to or arising out of, whether directly or
indirectly, Tenant’s entry onto the Leased Premises or the delivery, placement,
installation, or presence of the telephone and computer cabling, equipment,
fixtures and other personal property, except to the extent that such loss or
damage is caused solely by Landlord’s willful misconduct or gross negligence or
the willful misconduct or gross negligence of Landlord’s contractors, agents or
employees.

8.   Warranties. Landlord shall cause the repair or replacement of any defects
in material or workmanship in the Tenant Improvements installed by Landlord for
a period of one (1) year after the date of substantial completion of the Leased
Premises, or the duration of any manufacturer’s warranty, whichever is longer,
provided Tenant notifies Landlord of such defect as soon as reasonably
practicable after the date Tenant discovers such defect. LANDLORD MAKES NO
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO IMPLIED WARRANTIES
OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, IN CONNECTION WITH THE
TENANT IMPROVEMENTS EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 9. Tenant’s
sole remedy for the breach of any applicable warranty shall be the remedy set
forth in this Section 9. Tenant agrees that no other remedy, including without
limitation, incidental or consequential damages for lost profits, injury to

Crescent Lakeside II

35



--------------------------------------------------------------------------------



 



    person or property or any other incidental or consequential loss, shall be
available to Tenant. The parties recognize mat repair costs that are not covered
under a warranty shall be treated in the same manner as any other repair under
the Lease, so the costs of repairs that are Landlord’s responsibility shall be
either capital costs or Operating Expenses as determined under Section 4.04 of
the Lease and any costs that are Tenant’s responsibility shall be as provided in
Section 7.04 of the Lease.   9.   Compliance with Certain Requirements. At any
time before, during, and after construction, Landlord shall have the right to
require changes to the Plans and construction in order to comply with applicable
building codes, other governmental requirements, and insurance requirements.
Neither Landlord’s nor Tenant’s approval of the Plans is a warranty that the
Plans comply with applicable building codes, other governmental requirements,
and insurance requirements.   10.   No Liability. Notwithstanding the review and
approval by Landlord of the Detailed Plans and any changes to same, Landlord
shall have no responsibility or liability, including the costs of additional or
corrective work, in regard to the safety, sufficiency, adequacy or legality
thereof, and Tenant shall look solely to the party(ies) preparing same as the
party(ies) responsible for ensuring that such Detailed Plans and changes thereto
(and the architectural and engineering completeness and sufficiency thereof and
the Tenant Improvements constructed as a result thereof) are in compliance with
all applicable laws and regulations, and Tenant’s stated intended use.

(The remainder of this page intentionally left blank.)
Crescent Lakeside II

36



--------------------------------------------------------------------------------



 



EXHIBIT C-l
(page 1 of 6)
SCHEMATIC SPACE PLAN
(MAP) [b72760ctb7276006.gif]
Crescent Lakeside II

37



--------------------------------------------------------------------------------



 



EXHIBIT C-l
(page 2 of 6)
SCHEMATIC SPACE PLAN
General Conditions:
Job set up, full time supervision, project management, mobile phone,
superintendent’s truck, general cleaning, dumpster and associated fees.
Demolition:
Not Included!
Millwork:
Base Bid includes the following:
Board room break area: (9) If of uppers, lowers & tops, all p-lam.
Built in phone carols: (10) If of countertops & (3) supports.
Training break room: (8) If of uppers, lowers & tops, all p-lam.
Reception desk: we have provided an allowance of $7,000.00 in the base bid.
Break Room: (16) If of uppers, lowers & tops, all p-lam.
Mail Room: (14) If of uppers, lowers & tops, all p-lam.
Sales Ops room (9.5) If of uppers, lowers & tops, all p-lam.
Reg. Print room (7.5) If of uppers, lowers & tops, all p-lam. Plans originally
called for 151f of cabinets.
Doors, Frames & Hardware:
(44) 8’8” pre-finished, plain sliced, flush Cherry doors, frames & hardware
throughout.
NOTE:
(1) We have provided an allowance of $12,400.00 for the GLASS suite entry doors.
(2) We have not provided for any specialty doors, frames or hardware within the
base bid as we assume that the allowances for security will cover these
upgrades.
Glass & Glazing:
(1/4”) clear tempered glass for the sidelights.
Crescent Lakeside II

38



--------------------------------------------------------------------------------



 



EXHIBIT C-l
(page 3 of 6)
SCHEMATIC SPACE PLAN
Drywall:
Per plan & specification.
NOTE:

  (1)   We have assumed that the exterior walls are hung, finished and ready for
paint.
    (2)   We have priced the tenant side of the corridor walls as 1/3 wall.    
(3)   We have provided for a standard wall to the grid. No modified RACO system
(no aluminum head track).

Acoustical Ceilings:
We have provided for reworking ceiling grid as necessary for light layout and
the installation of the owner provided ceiling tile.
NOTE: We assume that the ceiling grid is already existing and in place.
Flooring:
We have provided an allowance of $ 17.00 sy installed for carpeting throughout
the space.
We have provided an allowance of $22.00 sy installed for upgraded carpeting in
the board room and the reception area.
We have provided for VCT flooring in the board room break area, sales ops,
training break room, break room, server / storage & finish storage.
Carpet base throughout.
Pre -finished Cherry Wood base in the reception and the board room.
Painting:
We have provided for (1) prime coat and (2) finish coats throughout. We have
provided an allowance of $15.00 YD for VWC in the board room and the reception
area.
Specialties:
(4) wall hung fire extinguishers.
Finish protection for existing shell finishes.
Final Cleaning of completed space.
Remove and re-install exterior window to allow for the stocking of building
materials.
We have provided an allowance of $1,000.00 for (2) dishwashers. (1) for the
board room and (1) for the break room.
Crescent Lakeside II

39



--------------------------------------------------------------------------------



 



EXHIBIT C-l
(page 4 of 6)
SCHEMATIC SPACE PLAN
Plumbing:
(2) Elkay LRAD single bowl sinks with Zurn faucets.
(2) ice maker connections.
(1)6 gallon water heater for the training break room.
60 If of 2” no-hub cast iron waste line.
40 If of 1/2” water line.
40 If of 3/4” water line.
NOTE: We assume that the hot & cold water lines for the break room can be tied
into the bathroom water line.
HVAC:
(3) new fan powered boxes for the following areas: (1) each for the sales ops
meeting room, the CEO office and for
the training room.
(1) new VAV box for the break room.
(21) new 4’ lay in slot diffusers.
(40) new 2’ lay in slot diffusers.
(40) new 2’ x 2’ lay in return grills.
Provide and install (2) new VAV’s with low pressure duct work for the
(2) conference rooms.
Insulate new ductwork.
Provide and install new air distribution.
Install (5) existing Novar thermostats.
Provide and install (2) new Novar thermostats for the new VAV’s.
Provide and install (1) new thermostatically controlled exhaust fan for the
server room.
Start-up and non-certified test and balance.
NOTE: We have not provided for 24 hr cooling in the server room. See alternates
for this pricing.
Sprinkler:
We have provided an allowance of $20,970.00 to install (133) new quick response
chrome semi-recessed sprinkler heads
Shop drawings and hydraulic calcs by a NIECT level III designer for permitting.
NOTE: We have based our proposal on light hazard office occupancy.
Crescent Lakeside II

40



--------------------------------------------------------------------------------



 



EXHIBIT C-l
(page 5 of 6)
SCHEMATIC SPACE PLAN
Electrical:
(125) new 18 cell parabolic lay in light fixtures (building standard).
(15) new 18 cell parabolic lay in light fixtures w/ battery backup.
(10) exit / emergency lights.
(40) motion sensors.
(5) light switches.
(85) duplex receptacles.
(12) dedicated duplex receptacles.
(2) GFI duplex receptacles.
(30) phone / data stubs.
(16) circuits for office furniture.
(1) wire projection screen.
(3) floor duplex receptacles.
(1) wire water heater.
(2) 240V dedicated receptacles.
(3) new fan powered boxes.
Fire Alarm:
(25) Audio / visual devices.
Fire alarm test & inspection.
Power expander included.
Miscellaneous:
We have included an allowance of $3,743.50 for the building permit.
(see following page for list of exclusions)
Crescent Lakeside II

41



--------------------------------------------------------------------------------



 



EXHIBIT C-l
(page 6 of 6)
SCHEMATIC SPACE PLAN
EXCLUSIONS:
Structural steel and structural engineering.
Fire Rating and assemblies other than per plan.
Performance or Payment Bonds.
Demolition other than specified above.
Major floor prep, ie: grinding, excessive floor patching and / or leveling.
Mini Blinds.
Corner Guards.
Trench rock removal.
Data and phone cabling.
Architectural or engineering fees, other than noted above.
No utility fees have been included.
Equipment connectors such as electrical cords, gas valves and/or connection
lines.
Repairs to existing work, materials or equipment.
Repairs to existing work per inspector discovery or request.
Any work not specifically mentioned or listed above.
(Remainder of the page intentionally left blank.)
Crescent Lakeside II

42



--------------------------------------------------------------------------------



 



EXHIBIT D
BUILDING RULES
     (1) The sidewalks, walks, plaza entries, corridors, concourses, ramps,
staircases, escalators and elevators shall not be obstructed or used by Tenant,
or any person entering the Building under express or implied invitation of
Tenant, for any purpose other than ingress and egress to and from the Leased
Premises. No bicycle, motorcycle or other vehicle shall be brought into the
Building or kept on the Leased Premises without the prior written consent of
Landlord.
     (2) No freight, furniture or bulky matter of any description shall be
received into the Building or carried into the elevators except in such a
manner, during such hours and using such elevators and passageways as may be
approved by Landlord, and then only upon having been scheduled in advance. Any
hand trucks, carryalls or similar appliances used for the delivery or receipt of
merchandise or equipment shall be equipped with rubber tires, side guards and
such other safeguards as Landlord shall require.
     (3) Landlord shall have the right to prescribe the weight, position and
manner of installation of safes, concentrated filing/storage systems or other
heavy equipment which shall, if considered necessary by Landlord, be installed
in a manner, which may require reinforcement of the Building’s structure (at
Tenant’s cost and expense) to insure satisfactory weight distribution. All
damage done to the Building by reason of a safe or any other article of Tenant’s
office equipment being on the Leased Premises shall be repaired at the expense
of Tenant. The time, routing and manner of moving safes or other heavy equipment
shall be subject to prior written approval by Landlord.
     (4) Only persons authorized by Landlord shall be permitted to furnish
towels, barbering, shoe shining, floor polishing and other similar services and
concessions to Tenant, and only at hours and under regulations fixed by
Landlord.
     (5) Tenant shall not at any time, cause or allow the placement, leaving or
discarding of any rubbish, paper, articles or objects of any kind whatsoever
outside the doors of the Leased Premises or in the corridors or passageways of
the Building.
     (6) Landlord shall have the right to prohibit any advertising by Tenant
which, in Landlord’s opinion, tends to impair the reputation of the Building or
its desirability for offices, and, upon written notice from Landlord, Tenant
shall refrain from or discontinue such advertising.
     (7) Tenant shall not place, or cause or allow to be placed, any signage,
lettering or graphics whatsoever, in or about the Leased Premises except in and
at such places as may be designated by Landlord and consented to by Landlord in
writing, prior to the installation of such signage, lettering or graphics. All
signage, lettering and graphics on corridor doors and walls shall conform to the
Building standard prescribed by Landlord. Any signage, lettering or graphics
located in the Leased Premises that is visible to the public must be approved,
in writing, by Landlord prior to installation thereof.
     (8) Canvassing, soliciting or peddling in the Building is prohibited and
Tenant shall cooperate to prevent same.
     (9) Landlord shall have the right to exclude any person from the Building
other than during customary business hours, and any person in the Building shall
be subject to identification by employees and agents of Landlord. All persons in
or entering the Building shall be required to comply with the security policies
of the Building. If Tenant desires any additional security services for the
Leased Premises, Tenant shall have the right (only with the advance written
consent of Landlord) to obtain such additional services at Tenant’s sole cost
and expense. Tenant shall keep doors to unattended areas locked and shall
otherwise exercise reasonable precautions to protect property in the Building
and the Leased Premises from theft, loss or damage.
Crescent Lakeside II

43



--------------------------------------------------------------------------------



 



     (10) Only workers employed, designated or approved by Landlord may be
employed for repairs, installations, alterations, painting, material moving and
other similar work that may be done in or on the Leased Premises.
     (11) Tenant shall not do or allow any cooking or conduct any restaurant,
luncheonette, automat or cafeteria for the sale or service of food or beverages
to its employees or to others, nor shall Tenant provide any vending machines
without the prior written consent of Landlord. Tenant may, however, provide, at
Tenant’s cost and expense, microwave oven(s), refrigerators) and coffee
machine(s) in a designated break room/area(s) of the Leased Premises for use by
Tenant’s employees and invitees.
     (12) Except as permitted by Section 6.03 of Tenant’s Lease, Tenant shall
not bring, or cause or allow to be brought or kept in or on the Leased Premises,
the Building or the Project, any bleach, flammable, combustible, corrosive,
caustic, odorous, poisonous, toxic or explosive substance or any substance
deemed to be a hazardous or toxic material under any applicable environmental
law or regulation.
     (13) Tenant shall not mark, paint, drill into or in any way deface any part
of the Building or the Leased Premises. No boring, driving of nails or screws,
cutting or stringing of wires shall be permitted, except with the prior written
consent of Landlord, and as Landlord may direct; provided, however, that Tenant
shall be permitted to install or hang usual and customary office artwork and
dryboards without Landlord’s prior written consent. Tenant shall not install
coat hooks, identification plates or anything else on doors nor any resilient
tile or similar floor covering in the Leased Premises except with the prior
written approval of Landlord. The use of cement or other similar adhesive
material is expressly prohibited.
     (14) Tenant shall not place any additional locks or bolts of any kind on
any door in the Building or the Leased Premises or change or alter any lock on
any door therein in any respect. Landlord shall furnish two (2) keys for each
lock on exterior doors to the Leased Premises, and two (2) keys (conventional or
card type) for one (1) or more exterior doors to the Building, and shall, on
Tenant’s request and at Tenant’s expense, provide additional duplicate keys.
Tenant shall not make any duplicate keys. All keys shall be returned to Landlord
upon the termination of the Lease, and Tenant shall give to Landlord the
explanation of the combination of all safes, vaults and combination locks in the
Leased Premises. Landlord may at all times keep a pass key to the Leased
Premises. All entrance doors to the Leased Premises shall be left locked when
the Leased Premises are not in use.
     (15) Tenant shall give immediate notice to Landlord in case of theft,
unauthorized solicitation or accident in the Leased Premises or in the Building
or of defects therein or in any fixtures or equipment, or of any known emergency
in the Building.
     (16) Tenant shall place a water-proof tray under all plants in the Leased
Premises and shall be responsible for any damage to the floors, carpets, and/or
any other damage caused by over-watering such plants.
     (17) Tenant shall not use the Leased Premises or allow the Leased Premises
to be used for photographic, multilith, multigraph or digital reproductions,
except in connection with its own business and not as a service for others,
without Landlord’s prior written permission.
     (18) Tenant shall not use or permit any portion of the Leased Premises to
be used for any uses other than those specifically granted in Tenant’s Lease.
     (19) Tenant shall not advertise for laborers (i.e. those who perform
physical labor outdoors) giving the Leased Premises as an address, nor pay such
laborers at a location in the Leased Premises.
     (20) Employees of Landlord or Landlord’s agent(s) shall not perform any
work or do anything outside of their regular duties, unless under special
instructions from Landlord or Landlord’s agent(s).
     (21) Tenant shall not place a load upon any floor of the Leased Premises
which exceeds the load per square foot which such floor was designed to carry
and which is allowed by law, regulation or code. Business machines and
mechanical and electrical equipment belonging to Tenant which cause noise,
vibration, electrical or magnetic interference, or any other nuisance that may
be transmitted to the structure or other portions of the
Crescent Lakeside II

44



--------------------------------------------------------------------------------



 



Building or to the Leased Premises to such a degree as to be objectionable to
Landlord or which interfere with the use or enjoyment by other tenants of their
leased premises or the public portions of the Building, shall be placed and
maintained by Tenant, at Tenant’s expense, in settings of cork, rubber, spring
type or other vibration eliminators sufficient to eliminate noise or vibration.
     (22) Tenant shall furnish and install a chair mat for each desk chair
located on carpet in the Leased Premises.
     (23) No solar screen materials, awnings, draperies, shutters or other
interior or exterior window coverings that are visible from the exterior of the
Building or from the exterior of the Leased Premises within the Building may be
installed by Tenant. Building-standard mini blinds shall not be pulled up or
removed, but may be opened using the “wand”.
     (24) Tenant shall not place, install or operate within the Leased Premises
or any other part of the Building any engine, stove or machinery, or conduct
mechanical operations therein, without the prior written consent of Landlord.
     (25) No portion of the Leased Premises or any other part of the Building
shall at any time be used or occupied as sleeping or lodging quarters.
     (26) For purposes of the Lease, holidays shall be deemed to mean and
include the following: (a) New Year’s Day; (b) Memorial Day; (c) Independence
Day; (d) Labor Day; (e) Thanksgiving Day and the Friday following; and
(f) Christmas Day. If any such holiday occurs on a weekend, then the holiday
shall be the day such holiday is legally observed.
     (27) Tenant shall at all times keep the Leased Premises neat and orderly.
     (28) Tenant shall use no other method of heating or cooling than that
supplied by Landlord.
     (29) For buildings without controls in premises that are intended to be
operable by Tenant, all requests for overtime air conditioning or heating should
be submitted in advance of the day Tenant needs such service but in any event no
later than 2:00 P.M. on the day such overtime air conditioning or heating is
needed.
     (30) Tenant shall keep corridor and lobby doors closed when not in use.
     (31) All permitted alterations and additions to the Leased Premises must
conform to applicable building and fire codes. Tenant shall obtain prior
approval from applicable building and fire officials and Landlord with respect
to any such modifications and shall deliver “as-built” plans therefor to the
property manager for the Building on completion.
     (32) It is the intent of both Landlord and Tenant that any portion of the
Leased Premises visible to the public hold a high quality professional image at
all times. If, at any time during the Term, Landlord or Landlord’s agent deems
such visible area to hold less than a high quality professional image, Landlord
shall advise Tenant of desired changes to be made to such area to conform to the
intent of this paragraph. Within three (3) business days, Tenant shall cause the
desired changes to be made, or present Landlord with a plan for accomplishing
such changes. Tenant shall have such additional time as is reasonably required
to implement the plan, not to exceed two (2) months; provided, however, that if
Tenant is not diligently pursuing the plan for accomplishing such changes within
ten (10) business days, or does not implement the plan within two (2) months,
then Landlord may provide draperies or blinds for the glassed area at Tenant’s
expense, and Tenant shall keep such draperies or blinds closed at all times.
     (33) Any carpet and wall coverings located in the Leased Premises that is
visible to the public must be consistent in color and style with the carpet and
wall coverings located in the lobby area of the Building and must be approved by
Landlord prior to installation.
     (34) The Building has been designated a “non-smoking” building. Tenant, and
all persons entering the Building under the express or implied invitation of
Tenant are prohibited from smoking in the common areas both
Crescent Lakeside II

45



--------------------------------------------------------------------------------



 



inside and outside of the Building, except in those areas outside the Building
designated as smoking areas by Landlord.
     (35) No animals, except for “service animals” trained to assist disabled
persons, shall be brought or kept m or about the Leased Premises or the Building
without the prior written consent of Landlord.
     (36) Tenant shall not play or allow the playing or the generation of
(i) any music or loud noise in the common areas of the Building without
Landlord’s prior written consent and/or (ii), any loud music or loud noise in
the Leased Premises, as determined by Landlord in Landlord’s sole discretion.
     (37) Tenant shall not cause or allow any odors deemed obnoxious or
otherwise unreasonable by Landlord, in Landlord’s sole discretion, to permeate
or emanate from the Leased Premises.
     (38) Tenant shall not bring, or cause or allow to be brought, any firearms,
ammunition or weapons of any kind, whether concealed or otherwise, into the
Building at any time.
     (39) The Building’s facilities include a workout room (the “Gym”) which
Tenant and Tenant’s employees (but not invitees or third parties) may use at no
additional charge to Tenant. The Gym shall be subject to all of the terms and
conditions of the Lease with respect to use and/or occupancy and Landlord shall
have no obligation to (i) continue to provide a Gym in the Building and
(ii) heat or cool the Gym beyond normal business hours for the Building set
forth in Exhibit F. Prior to accessing the Gym, Tenant and Tenant’s employees
shall execute Landlord’s standard release letter, attached hereto as
Exhibit D-l.
     (40) Landlord reserves the right to rescind, amend and add Building Rules,
and to waive Building Rules with respect to any tenant or tenants, provided such
waiver does not materially interfere with Tenant’s use of or enjoyment of the
Leased Premises.
(The remainder of this page intentionally left blank.)
Crescent Lakeside II

46



--------------------------------------------------------------------------------



 



EXHIBIT D-l
RELEASE
Crescent Lakeside, LLC has established the Crescent Lakeside II Fitness Gym (the
“Gym”) for the use and enjoyment of its tenants, and I have requested permission
to use the Gym’s equipment and facilities.
     IN CONSIDERATION of receiving permission to use the equipment and
facilities at the Gym, I do hereby release and hold harmless the owners and
managers of Crescent Lakeside II, and their respective members, managers,
officers, directors, shareholders, employees, agents, partners, successors and
assigns of and from any and all claims which I, my heirs, executors,
administrators and assigns may have, now or in the future, arising out of or in
any way related to any loss, damage or injury that may be sustained by my person
or property in connection with my use of the Gym and including any claims
resulting from the alleged negligence (including gross negligence) of any person
or entity released hereby.
     I understand that the management of Crescent Lakeside II claims no special
expertise in equipping and managing fitness Gyms but has undertaken to provide
this facility and equipment at the request of and for the use and enjoyment of
its tenants and their employees. I further understand that the management does
not routinely inspect the equipment and provides no professional staff to
supervise the facility. I understand that all physical fitness activities
involve some risk of personal injury. I agree that my use of the Gym and its
equipment is solely at my own risk, and I hereby voluntarily assume all risk of
loss, damage or injury. I agree to abide by all rules adopted for use of the
Gym, and I understand that use by anyone who is not the employee of a tenant is
strictly prohibited.
     I understand and agree that Crescent Lakeside II and Capital Associates
Management, LLC shall not be responsible for the loss or theft of any personal
property left in or on the fitness Gym or its locker rooms.
     Signed and sealed, this      day of
                                        , 20     .

               
 
            Print Name:
 
     
 
 
            Employer:
 
     

Witness:
       
 
       
 
       

Crescent Lakeside II

47



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF ESTOPPEL CERTIFICATE

         
To:
  Bank of America, N.A.    
 
  One Bank of America Plaza    
 
  421 Fayetteville St. Mall    
 
  Suite 1706    
 
  NC7-002-17-06    
 
  Raleigh, NC 27601    
 
  Attention: Real Estate Lending Loan Administration    
 
       
Re:
       
 
 
 
   
 
 
 
   

1. The undersigned, as Tenant of approximately ___square feet of space (the
“Premises”‘) under that certain Lease dated                     ,      (the
“Lease”) made with                     , Landlord, covering space in Landlord’s
building (the “Building”) in                      County,                     ,
known as                                          , hereby certifies as follows:
     (a) That attached hereto as Exhibit “A” is a true, correct and complete
copy of the Lease, together with all amendments thereto;
     (b) That the Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as set forth in Exhibit “A.” The
interest of the undersigned in the Lease has not been assigned or encumbered;
     (c) That the Lease, as amended as indicated in Exhibit “A”, represents the
entire agreement between the parties as to said leasing, and that there are no
other agreements, written or oral, which affect the occupancy of the Premises by
the undersigned;
     (d) That all insurance required of the undersigned under the Lease has been
provided by the undersigned and all premiums have been paid;
     (e) That the commencement date of the term of the Lease was
                    ,      ;
     (f) That the expiration date of the term of the Lease is , ___, including
any presently exercised option or renewal term, and that the undersigned has no
rights to renew, extend or cancel the Lease or to lease additional space in the
Premises or the Building, except as expressly set forth in the Lease;
     (g) That in addition to the Premises, the undersigned has the right to use
or rent                      parking spaces in or near the Building during the
term of the Lease;
     (h) That the undersigned has no option or preferential right to purchase
all or any part of the Premises (or the land or Building of which the Premises
are a part), and has no right or interest with respect to the Premises or the
Building other than as Tenant under the Lease (except as specified in
                     , a copy of which is attached hereto);
     (i) That all conditions of the Lease to be performed by Landlord and
necessary to the enforceability of the Lease have been satisfied. On this date
there are no existing defenses, offsets, claims or credits which the undersigned
has against the enforcement of the Lease except for prepaid rent through
                     (not to exceed one month);
     (j) That all contributions required by the Lease to be paid by Landlord to
date for improvements to the Premises have been paid in full. All improvements
or work required under the Lease to be made by Landlord to date, if any, have
been completed to the satisfaction of the undersigned. Charges for all labor and
materials used or
Crescent Lakeside II

48



--------------------------------------------------------------------------------



 



furnished in connection with improvements and/or alterations made for the
account of the undersigned in the Building have been paid in full. The
undersigned has accepted the Premises, subject to no conditions other than those
set forth in the Lease. The undersigned has entered into occupancy of the
Premises;
     (k) That the annual Base Rent currently payable under the Lease is
$                     and such rent has been paid through                     ;
     (1) That additional rent is payable under the Lease for Operating Expenses.
Tenant’s most current monthly Operating Expense Adjustment payment is equal to:
                                        ;
     (m) That the undersigned has made no agreement with Landlord or any agent,
representative or employee of Landlord concerning free rent, partial rent,
rebate of rental payments or any other similar rent concession (except as
expressly set forth in                                         , a copy of which
is attached hereto). No rents have been prepaid more than one (1) month in
advance and full rental, including basic minimum rent, if any, has commenced to
accrue;
     (n) That there are no defaults by the undersigned or Landlord under the
Lease, and no event has occurred or situation exists that would, with the
passage of time, constitute a default under the Lease;
     (o) That the undersigned has paid to Landlord a security deposit in the
amount of $                    ;
     (p) That the undersigned has all governmental permits, licenses and
consents required for the activities and operations being conducted or to be
conducted by it in or around the Building; and
     (q) That as of this date there are no actions, whether voluntary or
otherwise, pending against the undersigned or any guarantor of the Lease under
the bankruptcy or insolvency laws of the United States or any state thereof.
2. The undersigned represents and warrants that it has not used, generated,
released, discharged, stored or disposed of any Hazardous Material on, under, in
or about the Building or the land on which the Building is located, other than
in the ordinary and commercially reasonable course of the business of the
undersigned in compliance with all applicable laws. Except for any such legal
and commercially reasonable use by the undersigned, the undersigned has no
actual knowledge that any Hazardous Material is present or has been used,
generated, released, discharged, stored or disposed of by any party, on, under,
in or about such Building or land. As used herein, “Hazardous Material” means
any substance, material or waste (including petroleum and petroleum products)
which is designated, classified or regulated as being “toxic” or “hazardous” or
a “pollutant” or which is similarly designated, classified or regulated under
any federal, state or local law or ordinance.
3. The undersigned hereby agrees:
     (a) To send a copy of any notice or demand given or made to Landlord
pursuant to the provisions of the Lease to Bank of America, N.A. (“Lender”), who
is or will be the owner and holder of a mortgage or deed of trust on the demised
premises, or its assignee upon being notified in writing of such assignee’s name
and address. Lender’s copy of said notice or demand shall be sent by certified
mail at the same time the notice or demand is sent to Landlord, to Bank of
America, N.A.,                     , Attention: Relationship Administration,
Real Estate Group;
     (b) To give to the holder of said mortgage or deed of trust a reasonable
period of time, but in no event less than thirty (30) days, to cure any default
complained of in said notice or demand;
     (c) That no consent of Landlord to any modification or assignment of the
Lease or any termination of the Lease (other than in accordance with the express
terms of the Lease) shall be effective without the prior written consent of the
holder of said mortgage or deed of trust; and
     (d) That in the event that the holder of said mortgage or deed of trust
acquires title to the property encumbered by the mortgage or deed of trust, such
holder will not be liable for any security deposit that the
Crescent Lakeside II

49



--------------------------------------------------------------------------------



 



undersigned may have given to any previous landlord (including Landlord) which
has not, as such, been transferred to such holder.
4. The undersigned acknowledges the right of Lender to rely upon the
certifications and agreements in this Certificate in making a loan to Landlord.
The undersigned hereby agrees to furnish Lender with such other and further
estoppel certificates as Lender may reasonably request. The undersigned
understands that in connection with such loan, Landlord’s interest in the
rentals due under the Lease will be assigned to Lender pursuant to an assignment
of leases by Landlord in favor of Lender. The undersigned agrees that if Lender
shall notify the undersigned that a default has occurred under the documents
evidencing such loan and shall demand that the undersigned pay rentals and other
amounts due under the Lease to Lender, the undersigned will honor such demand
notwithstanding any contrary instructions from Landlord.
     EXECUTED this      day of                                          ,      .

                      TENANT:
 
                    Cornerstone BioPharma Holdings, Inc., a Delaware corporation
 
           
 
      By:    
 
            Attest:        
 
      Name:    
 
           
By:
           
 
                                 Secretary   Title:    
 
           

Crescent Lakeside II

50



--------------------------------------------------------------------------------



 



EXHIBIT F
HVAC SCHEDULE
     Subject to the provisions of Section 5.01 of the Lease and excluding those
holidays defined in Section 26 of the Building Rules, Landlord will furnish
Building standard heating, ventilating and air conditioning between 8:00 a.m.
and 6:00 p.m. on weekdays (from Monday through Friday, inclusive) and Saturdays
between 8:00 a.m. and 1:00 p.m. Upon request of Tenant made in accordance with
the rules and regulations for the Building, Landlord will furnish air
conditioning and heating at other times (that is, at times other than the times
specified above), in which event Tenant shall reimburse Landlord for furnishing
such services on the following basis:
     Tenant shall reimburse Landlord at the rate of Thirty-five and No/100
Dollars ($35.00) per hour per air handling unit which is activated to provide
the requested air conditioning or heating service; provided, such rate is based
upon the “Kilowatt Hour Rate”“(as hereinafter defined) for electricity as of
January 1, 2004 (the “Base Rate”), and if and when the Kilowatt Hour Rate
increases over the Base Rate, the aforesaid rate of Thirty-five and No/100
Dollars ($35.00) per hour per air handling unit thereof shall automatically
increase proportionately. For example, if the Kilowatt Hour Rate increases by
10% over the Base Rate, said rate shall automatically increase by 10%. The
“Kilowatt Hour Rate” shall mean the actual average cost per kilowatt hour
charged by the public utilities providing electricity to the Building, or if
said public utilities shall cease charging for electricity on the basis of a
kilowatt hour, the Kilowatt Hour Rate shall mean the actual average cost per
equivalent unit of measurement substituted therefor by said public utilities.
The Base Rate is hereby stipulated to be $.0600 per kilowatt hour.
(The remainder of this page intentionally left blank.)
Crescent Lakeside II

51



--------------------------------------------------------------------------------



 



EXHIBIT G
RENEWAL OPTION
     As long as (i) Tenant is not in default under this Lease as defined in
Section 9.02 at the time of exercise of this option or at the time of
commencement of the renewal term, (ii) Tenant has not been in monetary default
of this Lease as defined in Section 9.02, as evidenced by receipt of notice from
Landlord of such monetary default, more than two (2) times during the Term, and
Tenant has not been in non-monetary default under this Lease, as evidenced by
receipt of notice from Landlord of such non-monetary default, more than four
(4) times during the Term, and (iii) Tenant is in occupancy of the Leased
Premises at the time of exercise of this option and at the time of commencement
of the Renewal Term (as hereinafter defined), then Tenant is granted the option
to renew the Term of this Lease for a period of five (5) additional years
(“Renewal Term”), to commence upon the expiration of the initial Term of this
Lease. Tenant shall exercise its option to renew by delivering written notice of
such election to Landlord at least twelve (12) months prior to the expiration of
the initial Term. The renewal of this Lease shall be upon the same terms and
conditions of this Lease, except (a) the Base Rent during the Renewal Term shall
be the prevailing Market Base Rent Rate (defined below) for similar space in the
Building at the time the Renewal Term commences, but in no event less than the
Base Rent plus Additional Rent that Tenant is then paying under the terms of
this Lease, (b) Tenant shall have no option to renew this Lease beyond the
expiration of the Renewal Term, (c) Tenant shall not have the right to assign
its renewal rights to any subtenant of the Leased Premises or assignee of this
Lease, nor may any such subtenant or assignee exercise such renewal rights, and
(d) the leasehold improvements will be provided for Tenant’s continued use in
their then existing condition (on an “as is” basis) at the time the Renewal Term
commences.
     As used in this Lease, the term “Market Base Rent Rate” shall mean the
annual rental rate then being charged in the greater Cary, North Carolina area,
as reasonably determined by Landlord, for space comparable to the space for
which the Market Base Rent Rate is being determined (taking into consideration,
but not limited to, use, location and floor level within the applicable
building, definition of rentable area, leasehold improvements provided, quality
and location of the applicable building, rental concessions (e.g., such as
abatements or Lease assumptions) and the time the particular rate under
consideration became effective). It is agreed that bona fide written offers to
lease the Leased Premises or comparable space made to Landlord by third parties
(at arm’s-length) may be used by Landlord as an indication of Market Base Rent
Rate.
     Landlord shall, within thirty (30) calendar days after its receipt of
notice from Tenant, give Tenant a notice setting forth Landlord’s estimate of
the Market Base Rent Rate. Tenant shall have ten (10) calendar days from receipt
of Landlord’s notice to notify Landlord, in writing, that Tenant either accepts
or rejects Landlord’s estimate of Market Base Rent Rate. If Tenant fails to
notify Landlord within such 10-day period, such failure shall be deemed
acceptance by Tenant of Landlord’s estimate of Market Base Rent Rate. If Tenant
rejects Landlord’s estimate as set forth herein, then within ten (10) calendar
days after such rejection, each party shall select an MAI (as defined below) and
the two MAI’s shall select a third MAI. Landlord’s estimate and Tenant’s
estimate of the Market Base Rent Rate shall then be sent to the third MAI who,
within ten (10) business days thereafter, shall select either Landlord’s
estimate or Tenant’s estimate of the Market Base Rent Rate as most closely
approximating Market Base Rent Rate. Landlord and Tenant shall each be liable
for the payment of the charges of the MAI it selects and shall equally bear the
charges of the third appraiser. For the purposes of this Lease, the term “MAI”
shall mean an appraiser who is a member of the Appraisal Institute (or its
successor organization) with a current senior designation of MAI (or comparable
designation) currently certified under the continuing education program, who has
at least ten (10) years’ experience appraising office buildings in the area in
which the Leased Premises are located and shall not then be engaged or have been
engaged by either Landlord or Tenant within the 5-year period immediately
preceding their appointment hereunder.
     Whenever in this Lease a provision calls for a rental rate to be, or be
adjusted to, the Market Base Rent Rate, Tenant shall continue to pay Base Rent
as so adjusted and the Additional Rent as provided in this Lease.
(The remainder of this page intentionally left blank.)
Crescent Lakeside II

52